Exhibit 10.120

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING STATEMENT

 

by

 

80 SOUTH EIGHTH L.L.C.,

as Borrower

 

for the benefit of

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

OF AMERICA,

as Lender

 

Property Known As

IDS CENTER

80 South 8th Street

Minneapolis, Minnesota 55402

 

This Mortgage Was Prepared By

And After Recordation This Mortgage Should Be Returned To:

 

Joshua P. Hanna, Esq.

MAYER, BROWN, ROWE & MAW LLP

190 South LaSalle Street

Chicago, Illinois 60603

 

--------------------------------------------------------------------------------


 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT made this
15th day of December, 2004, by 80 SOUTH EIGHTH L.L.C. (“Borrower”), a Delaware
limited liability company, having its principal place of business at c/o Buck
Management Group, LLC, 80 S. Eighth Street, Suite 3450, Minneapolis, Minnesota
55402, for the benefit of TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
(“Lender”), a New York corporation, having an address at 730 Third Avenue, New
York, New York 10017.

 

RECITALS:

 

A.            Lender agreed to make and Borrower agreed to accept a loan (the
“Loan”) in the maximum principal amount of One Hundred Sixty One Million and
no/100 Dollars ($161,000,000.00).

 

B.            To evidence the Loan, Borrower executed and delivered to Lender a
promissory note (the “Note”), of even date herewith in the principal amounts of
One Hundred Sixty One Million and no/100 Dollars ($161,000,000.00) to order of
Lender (those amounts or so much as is outstanding from time to time are
referred to collectively as the “Principal”), promising to pay the Principal
with interest thereon to the order of Lender as set forth in the Note and with
the balance, if any, of the Debt being due and payable on January 1, 2010 (the
“Maturity Date”).

 

C.            To secure the Note, this Mortgage encumbers, among other things,
Borrower’s fee interest in the real property located in the City of Minneapolis,
County of Hennepin, State of Minnesota, more particularly described in paragraph
1 of Exhibit A (the “Land”).

 

ARTICLE I.

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1             Definitions.

 

Capitalized terms used in this Mortgage are defined in Exhibit B or in the text
with a cross-reference in Exhibit B.

 

Section 1.2             Rules of Construction.

 

This Mortgage will be interpreted in accordance with the rules of construction
set forth in Exhibit C.

 

--------------------------------------------------------------------------------


 

ARTICLE II.

 

GRANTING CLAUSES

 

Section 2.1             Encumbered Property.

 

Borrower irrevocably grants, mortgages, warrants, conveys, assigns and pledges
to Lender, and grants to Lender a security interest in, the following property,
rights, interests and estates now or in the future owned or held by Borrower
(the “Property”) for the uses and purposes set forth in this Mortgage forever:

 

(i)            the Land;

 

(ii)           all buildings and improvements located on the Land (the
“Improvements”);

 

(iii)          all easements; rights of way or use, including any rights of
ingress and egress and rights in and to the pedestrian skyways and tunnel
adjoining to the Improvements; streets, roads, ways, sidewalks, alleys and
passages; strips and gores; sewer rights; water, water rights, water courses,
riparian rights and drainage rights; air rights and development rights; oil and
mineral rights; and tenements, hereditaments and appurtenances, in each instance
adjoining or otherwise appurtenant to or benefiting the Land or the Improvements
including, but not limited to, those more particularly described in paragraph 2
of Exhibit A;

 

(iv)          all materials intended for construction, re-construction,
alteration or repair of the Improvements, such materials to be deemed included
in the Land and the Improvements immediately on delivery to the Land; all
fixtures and personal property that are attached to, contained in or used in
connection with the Land or the Improvements (excluding personal property owned
by tenants), including: furniture; furnishings; machinery; motors; elevators;
fittings; microwave ovens; refrigerators; office systems and equipment;
plumbing, heating, ventilating and air conditioning systems and equipment;
maintenance and landscaping equipment; lighting, cooking, laundry, dry cleaning,
refrigerating, incinerating and sprinkler systems and equipment;
telecommunications systems and equipment; computer or word processing systems
and equipment; security systems and equipment; and equipment leases for any of
the property described in this subsection (the “Fixtures and Personal
Property”);

 

(v)           all agreements, ground leases, grants of easements or
rights-of-way, skyway and tunnel agreements, permits, declarations of covenants,
conditions and restrictions, disposition and development agreements, planned
unit development agreements, cooperative, condominium or similar ownership or
conversion plans, management, leasing, brokerage or parking agreements or other
material documents

 

3

--------------------------------------------------------------------------------


 

affecting Borrower or the Land, the Improvements or the Fixtures and Personal
Property, including the documents described on Exhibit D but expressly excluding
the Leases (the “Property Documents”);

 

(vi)          all inventory (including all goods, merchandise, raw materials,
incidentals, office supplies and packaging materials) held for sale, lease or
resale or furnished or to be furnished under contracts of service, or used or
consumed in the ownership, use or operation of the Land, the Improvements or the
Fixtures and Personal Property, all documents of title evidencing any part of
any of the foregoing and all returned or repossessed goods arising from or
relating to any sale or disposition of inventory;

 

(vii)         all intangible personal property relating to the Land, the
Improvements or the Fixtures and Personal Property, including choses in action
and causes of action (except those personal to Borrower), corporate and other
business records relating to Borrower or any of the Property, inventions,
designs, promotional materials, blueprints, plans, specifications, patents,
patent applications, trademarks, trade names, trade secrets, goodwill,
copyrights, registrations, licenses, franchises, claims for refunds or rebates
of taxes, insurance surpluses, refunds or rebates of taxes and any letter of
credit, guarantee, claim, promissory note, security interest or other security
held by or granted to Borrower to secure payment by an account debtor or tenant
of any of the accounts of Borrower arising out of the ownership, use or
operation of the Land, the Improvements or the Fixtures and Personal Property,
and documents covering all of the foregoing; all accounts, accounts receivable,
documents, instruments, money, deposit accounts, funds deposited in accounts
established with a bank, savings and loan association, trust company or other
financial institution in which, pursuant to the terms of this Mortgage Borrower
has granted a security interest to Lender in connection with the ownership, use
or operation of the Land, the Improvements or the Fixtures and Personal
Property, including any reserve accounts or escrow accounts and all investments
of the funds and all other general intangibles;

 

(viii)        all awards and other compensation paid after the date of this
Mortgage for any Condemnation (the “Condemnation Awards”);

 

(ix)           all proceeds of and all unearned premiums on the Policies (the
“Insurance Proceeds”);

 

(x)            all licenses, certificates of occupancy, contracts, management
agreements, operating agreements, operating covenants, franchise agreements,
permits and variances relating to the Land, the Improvements or the Fixtures and
Personal Property;

 

(xi)           all books, records and other information, wherever located, which
are in Borrower’s possession, custody or control or to which Borrower is
entitled at law or in

 

4

--------------------------------------------------------------------------------


 

equity and which are related to the Property, including all computer or other
equipment used to record, store, manage, manipulate or access the information;

 

(xii)          all deposits held from time to time by the Accumulations
Depositary to provide reserves for Taxes and Assessments together with interest
thereon, if any (the “Accumulations”); and

 

(xiii)         all after-acquired title to or remainder or reversion in any of
the property described in this Section; all additions, accessions and extensions
to, improvements of and substitutions or replacements for any of such property;
all products and all cash and non-cash proceeds, immediate or remote, of any
sale or other disposition of any of such property, excluding sales or other
dispositions of inventory in the ordinary course of the business of operating
the Land and the Improvements; and all additional lands, estates, interests,
rights or other property acquired by Borrower after the date of this Mortgage
for use in connection with the Land or the Improvements, all without the need
for any additional mortgage, assignment, pledge or conveyance to Lender but
Borrower will execute and deliver to Lender, upon Lender’s request, any
documents reasonably requested by Lender to further evidence the foregoing.

 

Section 2.2.            Habendum Clause. The Property is conveyed to Lender to
have and to hold forever.

 

Section 2.3.            Security Agreement.

 

(a)           The Property includes both real and personal property and this
Mortgage is a real property mortgage and also a “security agreement” and a
“financing statement” within the meaning of the Uniform Commercial Code. By
executing and delivering this Mortgage, Borrower grants to Lender, as security
for the Obligations, a security interest in the Property to the full extent that
any of the Property may be subject to the Uniform Commercial Code.

 

(b)           This Mortgage constitutes a fixture financing statement under the
Laws of the state or commonwealth in which the Property is located and for this
purpose, the following information is set forth:

 

(i)            Name and address of Debtor:

80 South Eighth L.L.C., a Delaware limited liability company

c/o Buck Management Group, LLC

80 S. Eighth Street

Suite 3450

Minneapolis, Minnesota 55402

Attn: General Manager

 

(ii)           Name and address of Secured Party:

 

5

--------------------------------------------------------------------------------


 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

 

(iii)          Description of the types (or items) of property covered by this
Financing Statement:

 

All of the property described in sections ii-xiii of the Section entitled
“Encumbered Property” described or referred to herein and included as part of
the Premises.

 

(iv)          Description of real estate to which collateral is attached or upon
which it is located:

 

Described in Exhibit A.

 

Lender may file this Mortgage, or a reproduction thereof, in the real estate
records or other appropriate index, as a financing statement for any of the
items specified above as part of the Property. Any reproduction of this Mortgage
or of any other security agreement or financing statement is sufficient as a
financing statement.

 

Section 2.4.            Conditions to Grant. This Mortgage is made on the
express condition that if Borrower pays and performs the Obligations in full in
accordance with the Loan Documents, then, unless expressly provided otherwise in
the Loan Documents, the Loan Documents will be released at Borrower’s expense.

 

ARTICLE III

 

OBLIGATIONS SECURED

 

Section 3.1.            The Obligations. This Mortgage secures the Principal,
the Interest, the Late Charges, the Prepayment Premiums, the Expenses, any
additional advances made by Lender in connection with the Property or the Loan
in accordance with the terms and provisions of the Loan Documents and all other
amounts payable by Borrower under the Loan Documents (the “Debt”) and also
secures both the timely payment of the Debt as and when required and the timely
performance of all other obligations and covenants to be performed by Borrower
under the Loan Documents (the “Obligations”).

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

TITLE AND AUTHORITY

 

Section 4.1.            Title to the Property.

 

(a)           Borrower has and will continue to have good and marketable title
in fee simple absolute to the Land and the Improvements and good and marketable
title to the Fixtures and Personal Property, all free and clear of liens,
encumbrances and charges except the Permitted Exceptions. To Borrower’s
knowledge, there are no facts or circumstances that might give rise to a lien,
encumbrance or charge on the Property.

 

(b)           Borrower owns and will continue to own all of the other Property
free and clear of all liens, encumbrances and charges except the Permitted
Exceptions.

 

(c)           This Mortgage is and will remain a valid and enforceable first
lien on and security interest in the Property, subject only to the Permitted
Exceptions.

 

Section 4.2.            Authority.

 

(a)           Borrower is and will continue to be (i) duly organized, validly
existing and in good standing under the Laws of the state or commonwealth in
which it was organized or incorporated and (ii) duly qualified to conduct
business, in good standing, in the state or commonwealth where the Property is
located.

 

(b)           Borrower has and will continue to have all approvals required by
Law or otherwise and full right, power and authority to (i) own and operate the
Property and carry on Borrower’s business as now conducted or as proposed to be
conducted; (ii) execute and deliver the Loan Documents; (iii) grant, mortgage,
warrant the title to, convey, assign and pledge the Property to Lender pursuant
to the provisions of this Mortgage; and (iv) perform the Obligations.

 

(c)           The execution and delivery of the Loan Documents and the
performance of the Obligations do not and will not conflict with or result in a
default under any Laws or any Leases or Property Documents and do not and will
not conflict with or result in a default under any agreement binding upon any
party to the Loan Documents.

 

(d)           The Loan Documents constitute and will continue to constitute
legal, valid and binding obligations of Borrower enforceable in accordance with
their respective terms.

 

Section 4.3.            No Foreign Person. Borrower is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.

 

Section 4.4.            Litigation. There are no Proceedings or, to Borrower’s
knowledge, investigations against or affecting Borrower or the Property and, to
Borrower’s knowledge, there are no facts or circumstances that might give rise
to a Proceeding or an investigation against or

 

7

--------------------------------------------------------------------------------


 

affecting Borrower or the Property. Borrower will give Lender prompt notice of
the commencement of any Proceeding or investigation against or affecting the
Property or Borrower which could have a material adverse effect on the Property
or on Lender’s interests in the Property or Borrower’s ability to perform the
Obligations under the Loan Documents. Borrower also will deliver to Lender such
additional information relating to the Proceeding or investigation as Lender
may request from time to time.

 

ARTICLE V

 

PROPERTY STATUS, MAINTENANCE AND LEASES

 

Section 5.1.            Status of the Property.

 

(a)           Borrower has obtained and will maintain in full force and effect
all certificates, licenses, permits and approvals that are required by Law or by
any entity having jurisdiction over the Property or over Borrower or that are
necessary for the Permitted Use, for occupancy and operation of the Property,
for the granting of this Mortgage or for the conduct of Borrower’s business on
the Property in accordance with the Permitted Use, and any other certificates,
liens, permits and approvals that, to Borrower’s knowledge, are or have been
issued with respect to the Property.

 

(b)           The Property is and will continue to be serviced by all public
utilities required for the Permitted Use of the Property.

 

(c)           All roads and streets necessary for service of and access to the
Property for the current or contemplated use of the Property have been completed
and are and will, to Borrower’s knowledge, continue to be serviceable,
physically open and dedicated to and accepted by the Government for use by the
public.

 

(d)           The Property is free from damage caused by a Casualty.

 

(e)           All costs and expenses of labor, materials, supplies and equipment
used in the construction of the Improvements have been paid in full, except for
(i) ongoing maintenance and repair, and (ii) expenses for tenant improvements
pursuant to the Leases.

 

Section 5.2.            Maintenance of the Property. Borrower will maintain the
Property in thorough repair and good and safe condition, suitable for the
Permitted Use, including, to the extent necessary, replacing the Fixtures and
Personal Property with property at least equal in quality and condition to that
being replaced and free of liens. Borrower will not erect any new buildings,
building additions or other structures on the Land or otherwise materially alter
the structural aspects of the Improvements without Lender’s prior consent which
may be withheld in Lender’s sole discretion. Notwithstanding the foregoing,
Borrower may perform non-structural

 

8

--------------------------------------------------------------------------------


 

alterations, demolitions or removals without Lender’s consent, provided that the
total cost of such alteration, demolition or removal is less than $1,000,000,
and provided further that in areas which are leased or which are available for
lease, such alteration, demolition or removal is required pursuant to a Lease
which has been approved by Lender or which is permitted under the Assignment.
Any exterior alterations to the Improvements performed pursuant to this
paragraph shall conform to and be compatible with the existing exterior of the
Improvements and shall utilize materials of equal or better quality than those
materials utilized in the existing Improvements.

 

The Property will be managed by a property manager satisfactory to Lender
pursuant to a management agreement satisfactory to Lender. The initial property
manager shall be Buck Management Group, LLC, which Lender hereby acknowledges to
be satisfactory.

 

Section 5.3.            Change in Use. Borrower will use and permit the use of
the Property for the Permitted Use and for no other purpose.

 

Section 5.4.            Waste. Borrower will not commit or permit any waste
(including economic and non-physical waste), impairment or deterioration of the
Property. Borrower will not perform any material structural alteration,
demolition or removal of any of the Property without Lender’s prior consent
which may be withheld in Lender’s reasonable discretion. Nothing herein
contained shall abrogate any rights of Borrower to make certain non-structural
alterations, demolition or removals pursuant to Section 5.2 above.

 

Section 5.5.            Inspection of the Property. Subject to the rights of
tenants under the Leases, Lender has the right to enter and inspect the Property
on reasonable prior notice, except during the existence of an Event of Default,
when no prior notice is necessary. As long as there has not been an Event of
Default, and as long as no one inspection requires additional inspections, such
right shall be exercised no more often than once per year. Lender has the right
to engage an independent expert to review and report on Borrower’s compliance
with Borrower’s obligations under this Mortgage to maintain the Property, comply
with Law and refrain from waste, impairment or deterioration of the Property and
the alteration, demolition or removal of any of the Property except as may be
permitted by the provisions of this Mortgage. If the independent expert’s report
discloses material failure to comply with such obligations or if Lender engages
the independent expert after the occurrence of an Event of Default, then the
reasonable cost associated with the performance of such independent expert’s
review and report will be at Borrower’s expense, payable promptly following
receipt of written demand therefor.

 

Section 5.6.            Leases and Rents.

 

(a)           Borrower assigns the Leases and the Rents to Lender absolutely and
unconditionally and not merely as additional collateral or security for the
payment and performance of the Obligations, but subject to a license back to
Borrower of the right to collect the Rents unless and until an Event of Default
occurs at which time the license will terminate

 

9

--------------------------------------------------------------------------------


 

automatically, all as more particularly set forth in the Assignment, the
provisions of which are incorporated in this Mortgage by reference; provided,
however, that upon the cure of the Event of Default, Borrower’s license shall be
automatically reinstated.

 

(b)           Borrower appoints Lender as Borrower’s attorney-in-fact to execute
unilaterally and record, at Lender’s election, a document subordinating this
Mortgage to the Leases, provided that the subordination will not affect (i) the
priority of Lender’s entitlement to Insurance Proceeds or Condemnation Awards or
(ii) the priority of this Mortgage over intervening liens or liens arising under
or with respect to the Leases.

 

Section 5.7.            Parking. Borrower will provide, maintain, police and
light parking areas within the Property, including any sidewalks, aisles,
streets, driveways, sidewalk cuts and rights-of-way to and from the adjacent
public streets, in a manner consistent with the Permitted Use and that certain
Easements and Covenants Agreement dated December 4,1991, recorded December 5,
1991, a Document No. 2220574, as amended by Amended and Restated Agreement of
Easements and Covenants dated December 31, 2002, recorded January 23, 2003, as
Document No. 3670146 and sufficient to accommodate the greatest of: (i) the
number of parking spaces required by Law; (ii) the number of parking spaces
required by the Leases and the Property Documents; or (iii) six hundred
fifty-five (655) parking spaces, as such number may be reduced to cause the
parking area to comply with Laws. The parking areas will be reserved and used
for ingress, egress and parking for Borrower and the tenants under the Leases
and their respective employees, customers and invitees and in accordance with
the Leases and the Property Documents.

 

Section 5.8.            Separate Tax Lot. The Land and Improvements are and will
remain assessed for real estate tax purposes as one or more wholly independent
tax lots, separate from any property that is not part of the Property.

 

Section 5.9.            Changes in Zoning or Restrictive Covenants. Borrower
will not (i) initiate, join in or consent to any change in any Laws pertaining
to zoning, any restrictive covenant or other restriction which would restrict
the Permitted Uses for the Property; (ii) permit the Property to be used to
fulfil any requirements of Law for the construction or maintenance of any
improvements on property that is not part of the Property; (iii) permit the
Property to be used for any purpose not included in the Permitted Use; or
(iv) impair the integrity of the Property as a single, legally subdivided zoning
lot separate from all other property.

 

Section 5.10.          Lender’s Right to Appear, Lender has the right to appear
in and defend any Proceeding brought regarding the Property and to bring any
Proceeding, in the name and on behalf of Borrower, only following Borrower’s
failure to do so on its own behalf, or at any time in Lender’s name, which
Lender, in its sole discretion, determines should be brought to protect Lender’s
interest in the Property.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

 

IMPOSITIONS AND ACCUMULATIONS

 

Section 6.1.            Impositions.

 

(a)           Borrower will pay each Imposition at least 3 Business Days before
the date (the “Imposition Penalty Date”) that is the earlier of (i) the date on
which the Imposition becomes delinquent and (ii) the date on which any penalty,
interest or charge for non-payment of the Imposition accrues.

 

(b)           Promptly following its payment of Taxes, Assessments or insurance
premiums, Borrower will deliver to Lender a receipted bill or other evidence of
payment.

 

(c)           Borrower, at its own expense, may contest any Taxes or
Assessments, provided that the following conditions are met:

 

(i)            not less than 30 days prior to the Imposition Penalty Date,
Borrower delivers to Lender notice of the proposed contest;

 

(ii)           the contest is by a Proceeding promptly initiated and conducted
diligently and in good faith;

 

(iii)          there is no monetary Event of Default;

 

(iv)          the Proceeding is permitted under and is conducted in accordance
with the Leases and the Property Documents;

 

(v)           the Proceeding precludes imposition of criminal or civil penalties
and sale or forfeiture of the Property and Lender will not be subject to any
civil suit; and

 

(vi)          Borrower pays all of the contested Taxes or Assessments under
protest in any event in accordance with the Laws of Minnesota.

 

(d)           Installment Payments. If any Assessment is payable in installments
in accordance with its terms, Borrower may pay such Assessment in installments.
If the Assessment is only payable in installments following Borrower or a
representative of Borrower successfully petitioning to pay the Assessments in
installments, then notwithstanding such right, Borrower will nevertheless pay
the Assessment in its entirety on the day the first installment becomes due and
payable or a lien, unless Lender, in its sole discretion, approves payment of
the Assessment in installments.

 

11

--------------------------------------------------------------------------------


 

Section 6.2.            Accumulations.

 

(a)           Borrower made an initial deposit with Lender or a mortgage
servicer or financial institution designated or approved by Lender from time to
time to receive, hold and disburse the Accumulations in accordance with this
Section (the “Accumulations Depositary”). On the first day of each calendar
month during the Term Borrower will deposit with the Accumulations Depositary an
amount equal to one-eleventh (1/11) of the annual Taxes and Assessments as
determined by Lender or its designee based upon the last ascertainable tax bill,
unless otherwise provided in an agreement among Borrower, Lender and
Accumulations Depository. At least 20 days before each Imposition Penalty Date,
Borrower will deliver to the Accumulations Depositary any bills and other
documents that are necessary to pay the Taxes and Assessments.

 

(b)           The Accumulations will be applied to the payment of Taxes and
Assessments. Any excess Accumulations after payment of Taxes and Assessments
will be returned to Borrower or credited against future payments of the
Accumulations, at Lender’s election or as required by Law. If the Accumulations
are not sufficient to pay Taxes and Assessments, Borrower will pay the
deficiency to the Accumulations Depositary within 5 days of demand. At any time
after an Event of Default occurs, Lender may apply the Accumulations as a credit
against any portion of the Debt selected by Lender in its sole discretion.

 

(c)           The Accumulations Depositary will hold the Accumulations as
security for the Obligations until applied in accordance with the provisions of
this Mortgage. If Lender is not the Accumulations Depositary, the Accumulations
Depositary will deliver the Accumulations to Lender upon Lender’s demand at any
time after an Event of Default.

 

(d)           If the Property is sold or conveyed other than by foreclosure or
transfer in lieu of foreclosure, all right, title and interest of Borrower to
the Accumulations will automatically, and without necessity of further
assignment, be held for the account of the new owner, subject to the provisions
of this Section and Borrower will have no further interest in the Accumulations.

 

(e)           The Accumulations Depositary has deposited the initial deposit and
will deposit the monthly deposits into a separate interest bearing account with
Lender denominated as secured party, all in accordance with an agreement among
Borrower, Lender and the Accumulations Depositary dated the date of this
Mortgage.

 

(f)            Lender has the right to pay, or to direct the Accumulations
Depositary to pay, any Taxes or Assessments unless Borrower is contesting the
Taxes or Assessments in accordance with the provisions of this Mortgage, in
which event any payment of the contested Taxes or Assessments will be made under
protest in the manner prescribed by Law or, at Lender’s election, will be
withheld.

 

(g)           If Lender assigns this Mortgage, Lender will pay, or cause the
Accumulations Depositary to pay, the unapplied balance of the Accumulations to
or at the direction of the assignee. Simultaneously with the payment, Lender and
the Accumulations Depositary will be released from all liability with respect to
the Accumulations and Borrower will look solely to the

 

12

--------------------------------------------------------------------------------


 

assignee with respect to the Accumulations. When the Obligations have been fully
satisfied, any unapplied balance of the Accumulations will be returned to
Borrower.

 

Section 6.3.            Changes in Tax Laws. If a Law requires the deduction of
the Debt from the value of the Property for the purpose of taxation or imposes a
tax, either directly or indirectly, on the Debt, any Loan Document or Lender’s
interest in the Property, Borrower will pay the tax with interest and penalties,
if any. If Lender determines that Borrower’s payment of the tax may be unlawful,
unenforceable, usurious or taxable to Lender, the Debt will become immediately
due and payable, without any Prepayment Premium or Evasion Premium, on 60 days’
prior notice unless the tax must be paid within the 60-day period, in which
case, the Debt will be due and payable, without any Prepayment Premium or
Evasion Premium within the lesser period.

 

ARTICLE VII

 

INSURANCE, CASUALTY, CONDEMNATION
AND RESTORATION

 

Section 7.1.            Insurance Coverages.

 

(a)           Lender hereby approves coverages currently maintained by Borrower.
Borrower will continue to maintain such insurance coverages and endorsements in
form and substance and in amounts as Lender may require in its sole discretion,
from time to time and in the future Lender will not require any changes in
coverages that are greater than industry standards for Class A downtown office
properties. Until Lender notifies Borrower of changes in Lender’s requirements,
Borrower will maintain not less than the insurance coverages and endorsements
Lender required for closing of the Loan. Notwithstanding the foregoing, Lender
will not require coverages that are greater than Lender’s standard requirements
for similarly situated Class A downtown office properties in its mortgage
portfolio.

 

(b)           The insurance, including renewals, required under this
Section will be issued on valid and enforceable policies and endorsements
satisfactory to Lender (the “Policies”). Each Policy will contain a standard
waiver of subrogation and a replacement cost endorsement and will provide that
Lender will receive not less than 30 days’ prior written notice of any
cancellation, termination or non-renewal of a Policy or any material change
other than an increase in coverage and that Lender will be named under a
standard mortgage endorsement as loss payee.

 

(c)           The insurance companies issuing the Policies (the “Insurers”) must
be authorized to do business in the State or Commonwealth where the Property is
located, must have been in business for at least 5 years, must carry an A.M.
Best Company, Inc. policy holder rating of A or better and an A.M. Best
Company, Inc. financial category rating of Class X or better and must be
otherwise satisfactory to Lender. Lender may select an alternative credit rating
agency and may

 

13

--------------------------------------------------------------------------------


 

impose different credit rating standards for the Insurers. Notwithstanding
Lender’s right to approve the Insurers and to establish credit rating standards
for the Insurers, Lender will not be responsible for the solvency of any
Insurer.

 

(d)           Notwithstanding Lender’s rights under this Article, Lender will
not be liable for any loss, damage or injury resulting from the inadequacy or
lack of any insurance coverage.

 

(e)           Borrower will comply with the provisions of the Policies and with
the requirements, notices and demands imposed by the Insurers and applicable to
Borrower or the Property.

 

(f)            Borrower will pay the Insurance Premiums for each Policy no later
than the expiration date of the Policy being replaced or renewed and will
deliver to Lender an original or, if a blanket policy, a certified copy of each
Policy marked “Paid” no later than 30 days following the inception date of the
new Policy.

 

(g)           Borrower will not carry separate insurance concurrent in kind or
form or contributing in the event of loss with any other insurance carried by
Borrower.

 

(h)           Borrower will not carry any of the insurance required under this
Section on a blanket or umbrella policy without in each instance Lender’s prior
approval which may be withheld in Lender’s reasonable discretion. If Lender
approves, Borrower will deliver to Lender a certified copy of the blanket policy
which will allocate to the Property the amount of coverage required under this
Section and otherwise will provide the same coverage and protection as would a
separate policy insuring only the Property.

 

(i)            Borrower will give the Insurers prompt notice of any change in
ownership or occupancy of the Property. This subsection does not abrogate the
prohibitions on transfers set forth in this Mortgage.

 

Section 7.2.            Casualty and Condemnation.

 

(a)           Borrower will give Lender notice of any Casualty immediately after
it occurs and will give Lender notice of any Condemnation Proceeding immediately
after Borrower receives notice of commencement or notice that such a
Condemnation Proceeding will be commencing. Borrower immediately will deliver to
Lender copies of all documents Borrower delivers or receives relating to the
Casualty or the Condemnation Proceeding, as the case may be.

 

(b)           Borrower authorizes Lender, at Lender’s option, to act on
Borrower’s behalf to collect, adjust and compromise any claims for loss, damage
or destruction under the Policies on such terms as Lender determines in Lender’s
sole discretion. Borrower authorizes Lender to act, at Lender’s option, on
Borrower’s behalf in connection with any Condemnation Proceeding. Borrower will
execute and deliver to Lender all documents requested by Lender and all

 

14

--------------------------------------------------------------------------------


 

documents as may be required by Law to confirm such authorizations. Nothing in
this Section will be construed to limit or prevent Lender from joining with
Borrower either as a co-defendant or as a co-plaintiff in any Condemnation
Proceeding.

 

(c)           If Lender elects not to act on Borrower’s behalf as provided in
this Section, then Borrower promptly will file and prosecute all claims
(including Lender’s claims) relating to the Casualty and will prosecute or
defend (including defense of Lender’s interest) any Condemnation Proceeding.
Borrower will have the authority to settle or compromise the claims or
Condemnation Proceeding, as the case may be, provided that Lender has approved
in Lender’s sole discretion any compromise or settlement that exceeds
$1,000,000. Any check for Insurance Proceeds or Condemnation Awards, as the case
may be (the “Proceeds”) will be made payable to Lender and Borrower. Borrower
will endorse the check to Lender immediately upon Lender presenting the check to
Borrower for endorsement or if Borrower receives the check first, will endorse
the check immediately upon receipt and forward it to Lender. If any Proceeds are
paid to Borrower, Borrower immediately will deposit the Proceeds with Lender, to
be applied or disbursed in accordance with the provisions of this Mortgage.
Lender will be responsible for only the Proceeds actually received by Lender.

 

Section 7.3.            Application of Proceeds. After deducting the third party
costs incurred by Lender in collecting the Proceeds, Lender may, in its sole
discretion, (i) apply the Proceeds as a credit against any portion of the Debt
selected by Lender in its sole discretion which shall be applied without
obligation by Borrower to pay any prepayment premium; (ii) apply the Proceeds to
restore the Improvements, provided that Lender will not be obligated to see to
the proper application of the Proceeds and provided further that any amounts
released for Restoration will not be deemed a payment on the Debt; or
(iii) deliver the Proceeds to Borrower.

 

Section 7.4.            Conditions to Availability of Proceeds for Restoration.
Notwithstanding the preceding Section, after a Casualty or a Condemnation (a
“Destruction Event”). Lender will make the Proceeds (less any third party costs
incurred by Lender in collecting the Proceeds) available for Restoration in
accordance with the conditions for disbursements set forth in the
Section entitled “Restoration”, provided that the following conditions are met:

 

(i)            Borrower or the transferee under a Permitted Transfer, if any,
continues to be Borrower at the time of the Destruction Event and at all times
thereafter until the Proceeds have been fully disbursed;

 

(ii)           No default under the Loan Documents exists at the time of the
Destruction Event;

 

(iii)          a “material number” of the Leases in effect immediately prior to
the Destruction Event and all Property Documents in effect immediately prior to
the Destruction Event that are essential to the use and operation of the
Property continue in full force and effect notwithstanding the Destruction
Event. A “material number” shall

 

15

--------------------------------------------------------------------------------


 

mean leases which, in the aggregate, include more than 10% of the Property,
based on rentable area;

 

(iv)          if the Destruction Event is a Condemnation, Borrower delivers to
Lender evidence satisfactory to Lender that the Improvements can be restored to
an economically and architecturally viable unit;

 

(v)           Borrower delivers to Lender evidence satisfactory to Lender that
the Proceeds are sufficient to complete Restoration or if the Proceeds are
insufficient to complete Restoration, Borrower first deposits with Lender funds
(“Additional Funds”) that when added to the Proceeds will be sufficient to
complete Restoration;

 

(vi)          if the Destruction Event is a Casualty, Borrower delivers to
Lender evidence satisfactory to Lender that the Insurer under each affected
Policy has not denied liability under the Policy as to Borrower or the insured
under the Policy;

 

(vii)         Lender is satisfied that the proceeds of any business interruption
insurance in effect together with other available gross revenues from the
Property are sufficient to pay Debt Service Payments after paying the
Impositions, Insurance Premiums, reasonable and customary operating expenses and
capital expenditures until Restoration is complete;

 

(viii)        Lender is satisfied that Restoration will be completed on or
before the date (the “Restoration Completion Date”) that is the earliest of:
(A) 12 months prior to the Maturity Date; (B) 12 months after the Destruction
Event; (C) the earliest date required for completion of Restoration under any
Lease or any Property Document; or (D) any date required by Law; and

 

(ix)           the annual Rents (excluding security deposits) under Leases in
effect on the date of the Destruction Event are providing debt service coverage
for the annual Debt Service Payments of 1.15 after payment of annual Insurance
Premiums, Impositions and other operating expenses of the Property (including
ground rent, if any), provided that, if the Rents do not provide such debt
service coverage, then Borrower expressly authorizes and directs Lender to apply
an amount from the Proceeds to reduction of Principal in order to reduce the
annual Debt Service Payments sufficiently for such debt service coverage to be
achieved. The reduced debt service payments will be calculated using the Fixed
Interest Rate and an amortization schedule that will achieve the same
proportionate amortization of the reduced Principal over the then remaining Term
as would have been achieved if the Principal and the originally scheduled Debt
Service Payments had not been reduced. Borrower will execute any documentation
that Lender deems reasonably necessary to evidence the reduced Principal and
debt service payments.

 

16

--------------------------------------------------------------------------------


 

Section 7.5.            Restoration.

 

(a)           If the total Proceeds for any Destruction Event are $1,000,000.00
or less and Lender elects or is obligated by Law or under this Article to make
the Proceeds available for Restoration, Lender will disburse to Borrower the
entire amount received by Lender and Borrower will commence Restoration promptly
after the Destruction Event and complete Restoration not later than the
Restoration Completion Date.

 

(b)           If the Proceeds for any Destruction Event exceed $1,000,000.00 and
Lender elects or is obligated by Law or under this Article to make the Proceeds
available for Restoration, Lender will disburse the Proceeds and any Additional
Funds (the “Restoration Funds”) upon Borrower’s request as Restoration
progresses, generally in accordance with normal construction lending practices
for disbursing funds for construction costs, provided that the following
conditions are met:

 

(i)            Borrower commences Restoration promptly after the Destruction
Event and completes Restoration on or before the Restoration Completion Date;

 

(ii)           if Lender requests, Borrower delivers to Lender prior to
commencing Restoration, for Lender’s approval, plans and specifications and a
detailed budget for the Restoration;

 

(iii)          Borrower delivers to Lender satisfactory evidence of the costs of
Restoration incurred prior to the date of the request, and such other documents
as Lender may request including mechanics’ lien waivers and title insurance
endorsements;

 

(iv)          Borrower pays all costs of Restoration whether or not the
Restoration Funds are sufficient and, if at any time during Restoration, Lender
determines that the undisbursed balance of the Restoration Funds is insufficient
to complete Restoration, Borrower deposits with Lender, as part of the
Restoration Funds, an amount equal to the deficiency within 30 days of receiving
notice of the deficiency from Lender; and

 

(v)           there is no default under the Loan Documents at the time Borrower
requests funds or at the time Lender disburses funds.

 

(c)           If an Event of Default occurs at any time after the Destruction
Event, then Lender will have no further obligation to make any remaining
Proceeds available for Restoration and may apply any remaining Proceeds without
any prepayment premium as a credit against any portion of the Debt selected by
Lender in its sole discretion.

 

(d)           Lender may elect at any time prior to commencement of Restoration
or while work is in progress to retain, at Borrower’s expense, an independent
engineer or other consultant to review the plans and specifications, to inspect
the work as it progresses and to provide reports. If any matter included in a
report by the engineer or consultant is unsatisfactory to Lender, Lender
may suspend disbursement of the Restoration Funds until the unsatisfactory
matters contained in the report are resolved to Lender’s satisfaction.

 

17

--------------------------------------------------------------------------------


 

(e)           If Borrower fails to commence and complete Restoration in
accordance with the terms of this Article, then in addition to the Remedies,
Lender may elect to restore the Improvements on Borrower’s behalf and reimburse
itself out of the Restoration Funds for costs and expenses incurred by Lender in
restoring the Improvements, or Lender may apply the Restoration Funds as a
credit against any portion of the Debt selected by Lender in its sole
discretion.

 

(f)            Lender will not hold any Restoration Funds in trust. Lender will
deposit the Restoration Funds in an interest bearing account with a depositary
satisfactory to Lender under a disbursement and security agreement satisfactory
to Lender. All interest earned on such Restoration Funds shall be applied and
distributed in the same manner as the Restoration Funds hereunder.

 

(g)           Borrower will pay all of Lender’s reasonable, out-of-pocket
expenses incurred in connection with a Destruction Event or Restoration. If
Borrower fails to do so, then in addition to the Remedies, Lender may from time
to time reimburse itself out of the Restoration Funds.

 

(h)           If any excess Proceeds remains after Restoration, Lender shall
deliver the excess to Borrower unless a monetary Event of Default has occurred,
in which event Lender may elect, in its sole discretion either to apply the
excess as a credit against any portion of the Debt as selected by Lender in its
sole discretion or to deliver the excess to Borrower.

 

ARTICLE VIII

 

COMPLIANCE WITH LAW AND AGREEMENTS

 

Section 8.1.            Compliance with Law. Borrower, the Property and the use
of the Property comply in all material respects and will continue to comply in
all material respects with Law and with all agreements and conditions necessary
to preserve and extend all rights, licenses, permits, privileges, franchises and
concessions (including zoning variances, special exceptions and non-conforming
uses) relating to the Property or Borrower. Borrower will notify Lender of the
commencement of any investigation or Proceeding relating to a possible violation
of Law immediately after Borrower receives notice thereof and will deliver
promptly to Lender copies of all documents Borrower receives or delivers in
connection with the investigation or Proceeding. Borrower will not alter the
Property in any manner that would materially increase Borrower’s
responsibilities for compliance with Law except to the extent necessary to so
comply with Law.

 

Section 8.2.            Compliance with Agreements. There are no defaults,
events of defaults or events which, with the passage of time or the giving of
notice, would constitute an event of default under the Property Documents.
Borrower will pay and perform all of its obligations under the Property
Documents as and when required by the Property Documents. Borrower will

 

18

--------------------------------------------------------------------------------


 

cause all other parties to the Property Documents to pay and perform their
obligations under the Property Documents as and when required by the Property
Documents. Borrower will not amend or waive any provisions of the Property
Documents; exercise any options under the Property Documents; give any approval
required or permitted under the Property Documents that would adversely affect
the Property or Lender’s rights and interests under the Loan Documents; cancel
or surrender any of the Property Documents; or release or discharge or permit
the release or discharge of any party to or entity bound by any of the Property
Documents, without, in each instance, Lender’s prior approval (excepting
therefrom all service contracts or other agreements entered into in the normal
course of business that are cancelable upon not more than 30 days notice). In
the event that Borrower wishes to enter into a service contract or other
agreement (a) which is not in the normal course of business or (b) that is not
cancelable upon 30 days or less notice, such service contract or other agreement
shall be submitted to Lender for its consent. In making the determination
whether to grant such consent, Lender shall use its best efforts to review such
document within ten (10) Business Days from the date of receipt of such document
by Lender. If Lender can not review such document within that ten (10) Business
Day period, Lender will notify Borrower, within such time period, that an
additional ten (10) Business Day period is required in order to review such
document. No later than the final day of such extended period, Lender shall
notify Borrower whether it approves or rejects said document.

 

Borrower promptly will deliver to Lender copies of any notices of default or of
termination that Borrower receives or delivers relating to any Property
Document.

 

Section 8.3.            ERISA Compliance.

 

(a)           Neither Borrower nor any member of Borrower is or will be an
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) that is subject to Title I of ERISA or a
“plan” as defined in Section 4975(e)(1) of the Code that is subject to
Section 4975 of the Code, and neither the assets of Borrower or of Borrower’s
members are or will constitute “plan assets” of one or more such plans for
purposes of Title I of ERISA or Section 4975 of the Code.

 

(b)           Borrower is not and will continue not to be a “governmental plan”
within the meaning of Section 3(32) of ERISA and transactions by Borrower are
not and will not be, to Borrower’s knowledge, in violation of any Laws
regulating investments of and fiduciary obligations with respect to governmental
plans.

 

(c)           Borrower will not engage in any transaction which would cause any
obligation or any action under the Loan Documents, including Lender’s exercise
of the Remedies, to be a non-exempt prohibited transaction under ERISA or
Section 4975 of the Code.

 

Section 8.4.            Section 6045(e) Filing. Borrower will supply or cause to
be supplied to Lender either (i) a copy of a completed Form 1099-B, Statement
for Recipients of Proceeds from Real Estate, Broker and Barter Exchange Proceeds
prepared by Borrower’s attorney or other

 

19

--------------------------------------------------------------------------------


 

person responsible for the preparation of the form, together with a certificate
from the person who prepared the form to the effect that the form has, to the
best of the preparer’s knowledge, been accurately prepared and that the preparer
will timely file the form; or (ii) a certification from Borrower that the Loan
is a refinancing of the Property or is otherwise not required to be reported to
the Internal Revenue Service pursuant to Section 6045(e) of the Code. Under no
circumstances will Lender or Lender’s counsel be obligated to file the reports
or returns.

 

Section 8.5.            Anti-Terrorism Law Compliance.

 

(a)           Neither Borrower nor any of its partners, members, principal
stockholders or any other constituent entity either in control of the operation
or management of the Subject Property or having a controlling financial interest
in the Subject Property has been or will be designated as “specifically
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or
other replacement official publication of such list (the “OFAC List”).

 

(b)           The loan proceeds will not be used for any illegal purposes and no
portion of the Subject Property has been acquired with funds derived from
illegal activities.

 

(c)           Borrower represents that the following are true and correct and
makes the following warranties:

 

(1)           None of the Borrower, Indemnitor, any guarantor or their
respective constituents or affiliates are in violation of any Laws relating to
terrorism or money laundering, including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56, the “Patriot Act”).

 

(2)           None of Borrower, Indemnitor, any of their respective constituents
or affiliates, any of their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loan is a “Prohibited Person”
which is defined as follows:

 

(i)            a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”);

 

20

--------------------------------------------------------------------------------


 

(ii)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)          a person or entity with whom Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering Law,
including the Executive Order and the Patriot Act;

 

(iv)          a person or entity who commits, threatens or conspires to commit
or support “terrorism” as defined in the Executive Order;

 

(v)           a person or entity that is named as a “specifically designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or at any replacement website or other
replacement official publication of such list; and

 

(vi)          a person or entity who is affiliated with a person or entity
listed above.

 

(3)           None of Borrower, Indemnitor, any guarantor any of their
respective affiliates or constituents, any of their respective brokers or other
agents acting in any capacity in connection with the Loan, is or will
(i) conduct any business or engage in any transaction or dealing with any
Prohibited Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Services, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order; or (iii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set froth in the Executive Order or the Patriot Act.

 

(d)           Borrower covenants and agrees to deliver to Lender any
certification or other evidence requested from time to time by Lender in its
sole discretion, confirming Borrower’s compliance with this section.

 

ARTICLE IX

 

ENVIRONMENTAL

 

Section 9.1.            Environmental Representations and Warranties.

 

Except as disclosed in the Environmental Report and the Asbestos and Sprinkler
Plan and to Borrower’s knowledge as of the date of this Mortgage:

 

21

--------------------------------------------------------------------------------


 

(i)            no Environmental Activity has occurred or is occurring on the
Property other than the use, storage, and disposal of Hazardous Materials which
(A) is in the ordinary course of business consistent with the Permitted Use;
(B) is in compliance with all Environmental Laws and (C) has not resulted in
Material Environmental Contamination of the Property; and

 

(ii)           no Environmental Activity has occurred or is occurring on any
property in the vicinity of the Property which has resulted in Material
Environmental Contamination of the Property.

 

Section 9.2.            Environmental Covenants.

 

(a)           Borrower will not cause or permit any Material Environmental
Contamination of the Property.

 

(b)           No Environmental Activity will occur on the Property other than
the use, storage and disposal of Hazardous Materials which (A) is in the
ordinary course of business consistent with the Permitted Use; (B) is in
compliance with all Environmental Laws; and (C) does not create a risk of
Material Environmental Contamination of the Property. Lender acknowledges that
Environmental Activity may occur pursuant to the terms and conditions of the
Asbestos and Sprinkler Plan, which shall be conducted in accordance with all
Environmental Laws.

 

(c)           Borrower will notify Lender immediately upon Borrower becoming
aware of (i) any Material Environmental Contamination of the Property or
(ii) any Environmental Activity with respect to the Property that is not in
accordance with the preceding subsection (b). Borrower promptly will deliver to
Lender copies of all documents delivered to or received by Borrower regarding
the matters set forth in this subsection, including notices of Proceedings or
investigations concerning any Material Environmental Contamination of the
Property or Environmental Activity or concerning Borrower’s status as a
potentially responsible party (as defined in the Environmental Laws). Borrower’s
notification of Lender in accordance with the provisions of this subsection will
not be deemed to excuse any default under the Loan Documents resulting from the
violation of Environmental Laws or the Material Environmental Contamination of
the Property or Environmental Activity that is the subject of the notice. If
Borrower receives notice of a suspected violation of Environmental Laws in the
vicinity of the Property that poses a risk of Material Environmental
Contamination of the Property, Borrower will give Lender notice and copies of
any documents received relating to such suspected violation.

 

(d)           From time to time at Lender’s request, Borrower will deliver to
Lender any information known and documents available to Borrower relating to the
environmental condition of the Property.

 

(e)           Lender may perform or engage an independent consultant to
perform an assessment of the environmental condition of the Property and of
Borrower’s compliance with

 

22

--------------------------------------------------------------------------------


 

this Section on an annual basis or at any time for reasonable cause or after an
Event of Default. In connection with the assessment: (i) Lender or consultant
may enter and inspect the Property and perform tests of the air, soil, ground
water and building materials; provided that Lender shall not conduct any
physically invasive testing at the Property unless Lender notifies Borrower that
Lender has a reasonable, good faith belief that Material Environmental
Contamination exists at the Property or that any Environmental Activity has
occurred which is not permitted under this Article IX; (ii) Borrower will
cooperate and use diligent, good faith efforts to cause tenants and other
occupants of the Property to cooperate with Lender or consultant; (iii) Borrower
will receive a copy of any final report prepared after the assessment, to be
delivered to Borrower not more than 10 days after Borrower requests a copy and
executes Lender’s standard confidentiality and waiver of liability letter;
(iv) Borrower will accept custody of and arrange for lawful disposal of any
Hazardous Materials required to be disposed of as a result of the tests;
(v) Lender will not have liability to Borrower with respect to the results of
the assessment; and (vi) Lender will not be responsible for any damage to the
Property resulting from the tests described in this subsection and Borrower will
look solely to the consultants to reimburse Borrower for any such damage. The
consultant’s assessment and reports will be at Borrower’s expense (i) if the
reports disclose any material adverse change in the environmental condition of
the Property from that disclosed in the Environmental Report; (ii) if Lender
engaged the consultant when Lender had reasonable cause to believe Borrower was
not in compliance with the terms of this Article and, after written notice from
Lender, Borrower failed to provide promptly reasonable evidence that Borrower is
in compliance; or (iii) if Lender engaged the consultant after the occurrence of
an Event of Default. Lender will make diligent, good faith efforts to cause the
consultant to retain (and not be released from) any liability related to the
property, but in no event shall failure to achieve such result result in
liability for the Lender.

 

(f)            If Lender has reasonable cause to believe that there is
Environmental Activity at the Property, Lender may elect in its sole discretion
to release from the lien of this Mortgage any portion of the Property affected
by the Environmental Activity and Borrower will accept the release.

 

(g)           Borrower shall comply with the terms and conditions of the
Asbestos and Sprinkler Plan and shall take all measures necessary to ensure that
said Asbestos and Sprinkler Plan is conducted and carried out in accordance with
all Environmental Laws.

 

ARTICLE X

 

FINANCIAL REPORTING

 

Section 10.1.          Financial Reporting.

 

(a)           Borrower will deliver to Lender within 120 days after the close of
each Fiscal Year an annual financial statement (the “Annual Financial
Statement”) for the Property for the

 

23

--------------------------------------------------------------------------------


 

Fiscal Year, which will include a comparative balance sheet, a cash flow
statement, an income and expense statement and the notes thereto. The Annual
Financial Statement will be:

 

(i)            audited by a CPA;

 

(ii)           accompanied by an opinion of the CPA that, in all material
respects, the Annual Financial Statement fairly presents the financial position
of the Property; and

 

(iii)          separate and distinct from any consolidated statement or report
for Borrower or any other entity or any other property.

 

(b)           Borrower will keep full and accurate Financial Books and Records
for each Fiscal Year. Borrower will permit Lender or Lender’s accountants or
auditors to inspect or audit the Financial Books and Records from time to time
during regular business hours upon no less than twenty-four (24) hours notice.
Borrower will maintain the Financial Books and Records for each Fiscal Year for
not less than 3 years after the date Borrower delivers to Lender the Annual
Financial Statement and the other financial certificates, statements and
information to be delivered to Lender for the Fiscal Year. Financial Books and
Records will be maintained at Borrower’s address set forth in the
section entitled “Notices”, at the building office located at the Property or at
any other location as may be approved by Lender.

 

Section 10.2.          Annual Budget. Not less than 45 days prior to the end of
each Fiscal Year, Borrower will deliver to Lender a detailed comparative budget
(the “Budget”) for the Property for the next succeeding Fiscal Year showing
anticipated operating expenses, Insurance Premiums, Impositions, leasing
commissions, capital improvement costs, tenant improvement costs and any other
information Lender requests. Unless Lender notifies Borrower within 45 days
after Lender receives the Budget that Lender disputes information in the Budget,
the Budget as submitted will constitute the Budget for the next succeeding
Fiscal Year. If Borrower concludes in good faith that a Budget needs revision,
Borrower will submit a revised Budget to Lender, together with a detailed
explanation of the revisions. Unless Lender notifies Borrower within 45 days
after Lender receives the revised Budget that Lender disputes information in the
revised Budget, the revised Budget as submitted will constitute the Budget for
the remainder of the then Fiscal Year. Borrower and Lender will use reasonable
efforts to resolve promptly any differences over a Budget or revised Budget. If
Borrower and Lender fail to agree on a Budget or revised Budget, Borrower will
continue to manage and operate the Property under the last undisputed Budget
approved by Lender, allowing for line item increases of up to 5% as compared to
the last Budget. Borrower waives any defense or right of offset to the
Obligations, and any claim or counterclaim against Lender, arising out of any
discussions between Borrower and Lender regarding any Budget or revised Budget
delivered to Lender or the resolution of any disagreements relating to a Budget
or revised Budget, including any defense, right of offset, claim or counterclaim
alleging in substance, that by virtue of such delivery, discussions or
resolution, Lender has interfered with, influenced or controlled Borrower or the
operations at the Property.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XI

 

EXPENSES AND DUTY TO DEFEND

 

Section 11.1.          Payment of Expenses.

 

(a)           Subject to any other provision of this Agreement to the contrary,
Borrower is obligated to pay all reasonable out of pocket fees and expenses (the
“Expenses”) incurred by Lender or that are otherwise payable in connection with
the Loan, the Property or Borrower, including attorneys’ fees and expenses and
any fees and expenses relating to (i) the preparation, execution,
acknowledgement, delivery and recording or filing of the Loan Documents;
(ii) any Proceeding or other claim asserted against Lender; (iii) any
inspection, assessment, survey and test permitted under the Loan Documents;
(iv) any Destruction Event; (v) the preservation of Lender’s security and the
exercise of any rights or remedies available at Law, in equity or otherwise,
following the occurrence of an Event of Default and (vi) the Leases and the
Property Documents.

 

(b)           Borrower will pay the Expenses promptly following receipt of
written demand, together with any applicable interest, premiums or penalties
provided herein. If Lender pays any of the Expenses, Borrower will reimburse
Lender the amount paid by Lender immediately upon demand, together with interest
on such amount at the Default Interest Rate from the date Lender makes such
demand to Borrower through and including the date Borrower reimburses Lender.
The Expenses together with any applicable interest, premiums or penalties
constitute a portion of the Debt secured by this Mortgage.

 

Section 11.2.          Duty to Defend. If Lender or any of its trustees,
officers, participants, employees or affiliates is a party in any Proceeding
relating to the Property, Borrower or the Loan, Borrower will indemnify and hold
harmless the party and will defend the party with attorneys and other
professionals retained by Borrower and approved by Lender. Lender may elect to
engage its own attorneys and other professionals, at Borrower’s expense, to
defend or to assist in the defense of the party. In all events, case strategy
will be determined by Lender if Lender so elects and no Proceeding will be
settled without Lender’s prior approval which may be withheld in its sole
discretion.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XII

 

TRANSFERS, LIENS AND ENCUMBRANCES

 

Section 12.1.          Prohibitions on Transfers, Liens and Encumbrances.

 

(a)           Borrower acknowledges that in making the Loan, Lender is relying
to a material extent on the business expertise and net worth of Borrower and
Borrower’s members and on the continuing interest that each of them has,
directly or indirectly, in the Property. Accordingly, except as specifically set
forth in this Mortgage, Borrower (i) will not, and will not permit its members
to, effect a Transfer without Lender’s prior approval, which may be withheld in
Lender’s sole discretion and (ii) will keep the Property free from all liens and
encumbrances other than the lien of this Mortgage and the Permitted Exceptions.
A “Transfer” is defined as any sale, grant, lease (other than bona fide
third-party space leases with tenants), conveyance, assignment or other transfer
of, or any encumbrance or pledge against, the Property, any interest in the
Property, any interest of Borrower’s members in the Property, or any change in
Borrower’s composition, in each instance whether voluntary or involuntary,
direct or indirect, by operation of law or otherwise and including the grant of
an option or the execution of an agreement relating to any of the foregoing
matters.

 

(b)           Borrower represents, warrants and covenants that:

 

(i)            Borrower is a Delaware limited liability company whose managing
member is JBC Opportunity Fund II, L.P., a Delaware limited partnership, owning
33.34% of the interests in Borrower and whose remaining members own 66.6% of the
interests in Borrower as follows:

 

McMorgan Institutional Real Estate Fund I, LLC, a Delaware limited liability
company - 33.33% and

 

JBCM Operating, LP, a Delaware limited partnership - 33.33%

 

The managing member and the other members are referred to as the “Existing
Members”.

 

(ii)           If Borrower’s members are in turn partnerships, corporations or
limited liability companies, the general partners, principals or members thereof
are as follows:

 

(x)    JBC Opportunity Fund II, L.P., a Delaware limited partnership whose
general partner is Buck Investors II, L.L.C., a Delaware limited liability
company whose day to day operations are directly controlled and managed by John
A. Buck II and John Q. O’Donnell as managers; and

 

(y)   McMorgan Institutional Real Estate Fund I, LLC, a Delaware limited
liability company whose day to day operations are directly controlled and
managed by McMorgan & Company LLC, a Delaware limited liability company, as
manager; and

 

(z)    JBCM Operating, LP, a Delaware limited partnership, whose general partner
is JBCM Investors, LLC, a Delaware limited liability.

 

26

--------------------------------------------------------------------------------


 

company, whose day to day operations are directly controlled and managed by
JBC/SAM, LLC, a Delaware limited liability company, as manager.

 

Section 12.2.          Permitted Transfers.

 

(a)           Notwithstanding the prohibitions regarding Transfers, a Permitted
Transfer may occur without Lender’s prior consent, provided that the following
conditions are met:

 

(i)            at least 20 days prior to the proposed Permitted Transfer,
Borrower delivers to Lender a notice that is sufficiently detailed to enable
Lender to determine that the proposed Permitted Transfer complies with the terms
of this Section;

 

(ii)           there is no default under the Loan Documents either when Lender
receives the notice or when the proposed Permitted Transfer occurs;

 

(iii)          the proposed Permitted Transfer will not result in a violation of
any of the covenants contained in the Section entitled, “ERISA Compliance” and
Borrower will deliver to Lender such documentation of compliance as Lender
requests.

 

(iv)          when Lender receives the notice and when the proposed Permitted
Transfer occurs, the transferee has never been an adverse party to Lender in any
litigation to which Lender was a party; the transferee has never had a monetary
default in excess of $1,000,000 on a loan from Lender or on any contract or
other agreement with Lender; the transferee has never threatened litigation
against Lender; the transferee is domiciled in the United States and/or is a
citizen of the United States, is not a “specifically designated national and
blocked person” on the OFAC List and otherwise is not in violation of any laws
relating to terrorism or money laundering; the transferee has not been found
guilty of criminal charges, and is free from bankruptcy (for purposes of this
subsection, “transferee” includes the transferee’s constituent entities at all
levels and “Lender” includes Lender’s subsidiaries);

 

(v)           Borrower pays all of Lender’s third party expenses relating to the
Transfer, including Lender’s attorneys’ fees;

 

(vi)          Lender is satisfied that the Property will continue to be managed
by a property manager satisfactory to Lender; and

 

(vii)         prior to the occurrence of the Permitted Transfer, Borrower
provides Lender with a certification that each of the conditions set forth in
this Section 12.2(a) executed by an entity satisfactory to Lender.

 

(b)           Upon compliance with the conditions set forth in the preceding
subsection, the following Transfers (the “Permitted Transfers”) may occur
without Lender’s prior consent:

 

27

--------------------------------------------------------------------------------


 

(i)            Transfer of membership interests in Borrower during the first 12
months of the Term by JBC Opportunity Fund II, L.P. in an amount not to exceed
2/3 of its membership interest in the Borrower to one or more Institutional
Investors, provided the conditions of Section 12.2(b)(v)(A), (B) and (D) are
also satisfied and further provided that JBC Opportunity Fund II, L.P. shall
remain the managing member of Borrower and that Buck Investors II, LLC shall
remain the general partner of JBC Opportunity Fund II, L.P. No such transferee
shall be required to deliver to Lender an environmental indemnity or a guaranty
of non-recourse carve-outs; however, the Non-Recourse Carve-Out Guaranty and the
Environmental Indemnity shall remain in full force and effect. No transfer fee
shall be due in the event of such a Transfer,

 

(ii)           Transfers of limited partnership interests in JBC Opportunity
Fund II, L.P., provided that such Transfers shall not exceed 10% of such
partnership interests during the Term and further provided that JBC Opportunity
Fund II, L.P. shall remain the managing member of Borrower and that Buck
Investors II, LLC shall remain the general partner of JBC Opportunity Fund II,
L.P. No transfer fee shall be due Lender in the event of such a Transfer;

 

(iii)          (A)          Transfers of membership interests in Buck Investors
II, L.L.C., as general partner of JBC Opportunity Fund II, L.P. to employees of
The John Buck Company, provided that such Transfers do not exceed 25% of such
membership interests during the Term. No transfer fee shall be due Lender in the
event of such Transfer;

 

(B)           Transfers of membership interests in McMorgan Institutional Real
Estate Fund I, LLC. No transfer fee shall be due Lender in the event of such a
Transfer.

 

(iv)          Transfers of membership interests in Borrower pursuant to the
terms of Borrower’s operating agreement by and between JBC Opportunity Fund II,
L.P., McMorgan Institutional Real Estate Fund I, LLC and JBCM Operating, LP
(including, but not limited to, forfeitures of membership interests and
transfers of membership interests pursuant to buy/sell provisions in Borrower’s
operating agreement); provided that, unless JBC Opportunity Fund II, L.P.
transfers 100% of its membership interest in the Borrower as a result of such
transfer, JBC Opportunity Fund II, L.P. shall remain the managing member of the
Borrower and Buck Investors II, L.L.C. shall remain the general partner of JBC
Opportunity Fund II, L.P. In the event JBC Opportunity Fund II, L.P. no longer
has a membership interest in Borrower, the conditions of
Section 12.2(b)(v)(D) and (E) shall also be satisfied and JBC Opportunity Fund
II, L.P. shall be released from its obligations as provided in
Section 12.2(b)(v)(E). No transfer fee shall be due Lender in the event of such
Transfer. Any transfers to entities, other than McMorgan Institutional Real
Estate Fund I, LLC or JBCM Operating, L.P., shall be subject to Lender’s
approval; and

 

(v)           Except as otherwise permitted hereunder, a one-time Transfer of
more than 50% of the membership interests in Borrower or sale of the Property on
or after July 1, 2005 and before January 1, 2009 to an unaffiliated bona fide
purchaser, provided that the following conditions are met:

 

28

--------------------------------------------------------------------------------


 

(A)          Prior to the Transfer the transferee and its affiliates have a net
worth of at least $100,000,000 and own at least $750,000,000 in real estate
assets;

 

(B)           the transferee is an Institutional Investor having a first
class reputation in the industry;

 

(C)           the transferee has expressly assumed the obligations of Borrower
under the Property Documents and under the Loan Documents;

 

(D)          Borrower delivers to Lender evidence satisfactory to Lender that
subsequent to the Transfer, the Property will be managed by a property manager
of first class commercial office real estate, for not less than 10 years and
otherwise satisfactory to Lender;

 

(E)           Borrower delivers to Lender a substitute for the Environmental
Indemnity and Non-Recourse Carve-Out Guaranty delivered to Lender in connection
with the Loan and, if applicable, a substitute guaranty or surety instrument,
satisfactory to Lender, executed by a substitute indemnitor, guarantor or
surety, as the case may be, satisfactory to Lender in its reasonable discretion,
which indemnity and guaranties shall cover obligations which first accrue or
arise from and after the date of the Transfer. The substituted indemnitor and
guarantor shall at all times maintain a net worth of $75,000,000 until the Loan
is repaid in full; and

 

(F)           Borrower pays to Lender a transfer fee of one percent (1.0%) of
the then-outstanding Principal, such payment in addition to Lender’s third party
costs, including legal fees and expenses incurred in connection with the
Transfer.

 

Upon the occurrence of each of (A) through (F), Borrower shall be released from
any obligations under the Loan Documents arising after such occurrence and JBC
Opportunity Fund II, L.P. shall be released from its obligations under the
Environmental Indemnity and Non-Recourse Carve-Out Guaranty arising after such
occurrence.

 

Section 12.3.          Right to Contest Liens. Borrower, at its own expense,
may contest the amount, validity or application, in whole or in part, of any
mechanic’s, materialmen’s or environmental liens in which event Lender will
refrain from exercising any of the Remedies, provided that the following
conditions are met:

 

(i)            Borrower delivers to Lender notice of the proposed contest not
more than 30 days after the lien is filed;

 

(ii)           the contest is by a Proceeding promptly initiated and conducted
in good faith and with due diligence;

 

29

--------------------------------------------------------------------------------


 

(iii)          there is no Event of Default other than the Event of Default
arising from the filing of the lien;

 

(iv)          the Proceeding suspends enforcement of collection of the lien,
imposition of criminal or civil penalties and sale or forfeiture of the Property
and Lender will not be subject to any civil suit;

 

(v)           the Proceeding does not violate the terms and provisions of any of
the Leases or the Property Documents;

 

(vi)          Borrower sets aside reserves or furnishes a bond or other security
satisfactory to Lender, in either case in an amount sufficient to pay the claim
giving rise to the lien, together with all interest and penalties, or Borrower
pays the contested lien under protest; and

 

(vii)         with respect to an environmental lien, Borrower is using diligent,
good faith efforts to mitigate or prevent any deterioration of the Property
resulting from the alleged violation of any Environmental Laws or the alleged
Environmental Activity.

 

ARTICLE XIII

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 13.1.          Further Assurances.

 

(a)           Borrower will execute, acknowledge and deliver to Lender, or to
any other entity Lender designates, any additional or replacement documents and
perform any additional actions that Lender determines are reasonably necessary
to evidence, perfect or protect Lender’s first lien on and prior security
interest in the Property or to carry out the intent or facilitate the
performance of the provisions of the Loan Documents.

 

(b)           Borrower appoints Lender as Borrower’s attorney-in-fact to
perform, at Lender’s election, any actions and to execute and record any of the
additional or replacement documents referred to in this Section, in each
instance only at Lender’s election and only to the extent Borrower has failed to
comply with the terms of this Section.

 

Section 13.2.          Estoppel Certificates.

 

(a)           Within 10 days of Lender’s request, Borrower will deliver to
Lender, or to any entity Lender designates, a certificate certifying (i) the
original principal amount of the Note; (ii) the unpaid principal amount of the
Note; (iii) the Fixed Interest Rate; (iv) the amount of the then

 

30

--------------------------------------------------------------------------------


 

current Debt Service Payments; (v) the Maturity Date; (vi) the date a Debt
Service Payment was last made; (vii) that, except as may be disclosed in the
statement, to Borrower’s knowledge, there are no defaults or events which, with
the passage of time or the giving of notice, would constitute an Event of
Default; and (viii) there are no offsets or defenses against any portion of the
Obligations except as may be disclosed in the statement.

 

(b)           If Lender requests, Borrower will use diligent, good faith efforts
to promptly deliver to Lender or to any entity Lender designates a certificate
from each party to any Property Document, certifying that to such party’s
knowledge the Property Document is in full force and effect with no defaults or
events which, with the passage of time or the giving of notice, would constitute
an event of default under the Property Document and that there are no defenses
or offsets against the performance of its obligations under the Property
Document.

 

(c)           If Lender requests, Borrower promptly will use good faith efforts
to obtain and deliver to Lender, or to any entity Lender designates, a
certificate from each tenant under a Lease then affecting the Property,
certifying to any facts regarding the Lease as Lender may require, including
that to such tenant’s knowledge the Lease is in full force and effect with no
defaults or events which, with the passage of time or the giving of notice,
would constitute an event of default under the Lease by any party, that the rent
has not been paid more than one month in advance and that the tenant claims no
defense or offset against the performance of its obligations under the Lease.

 


ARTICLE XIV

 


DEFAULTS AND REMEDIES

 

Section 14.1.          Events of Default. The term “Event of Default” means the
occurrence of any of the following events:

 

(i)            if Borrower fails to pay any amount due, as and when required,
under any Loan Document and the failure continues for a period of 5 days;

 

(ii)           if Borrower makes a general assignment for the benefit of
creditors or generally is not paying, or is unable to pay, or admits in writing
its inability to pay, its debts as they become due; or if Borrower or any other
party commences any Proceeding (A) relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, in each instance with
respect to Borrower; (B) seeking to have an order for relief entered with
respect to Borrower; (C) seeking attachment, distraint or execution of a
judgment with respect to Borrower; (D) seeking to adjudicate Borrower as
bankrupt or insolvent; (E) seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to Borrower or Borrower’s debts; or (F) seeking appointment of a Receiver,
trustee, custodian, conservator or other similar

 

31

--------------------------------------------------------------------------------


 

official for Borrower or for all or any substantial part of Borrower’s assets,
provided that if the Proceeding is commenced by a party other than Borrower or
any of Borrower’s general partners or members, Borrower will have 120 days to
have the Proceeding dismissed or discharged before an Event of Default occurs;

 

(iii)          if Borrower is in default beyond any applicable grace and cure
period under any other mortgage, deed of trust, deed to secure debt or other
security agreement encumbering the Property whether junior or senior to the lien
of this mortgage;

 

(iv)          if there is a default beyond any applicable grace and cure period
under any indemnity or guaranty in favor of Lender delivered to Lender in
connection with the Loan;

 

(v)           if a Transfer occurs except in accordance with the provisions of
this Mortgage;

 

(vi)          if Borrower abandons the Property or ceases to conduct its
business at the Property;

 

(vii)         if there is a default in the performance of any other provision of
any Loan Document or if there is any inaccuracy or falsehood in any
representation or warranty contained in any Loan Document which is not remedied
within 30 days after Borrower receives notice thereof, provided that if the
default, inaccuracy or falsehood is of a nature that it cannot be cured within
the 30-day period but is, in fact, susceptible to cure, and during that period
Borrower commences to cure, and thereafter diligently continues to cure, the
default, inaccuracy or falsehood, then the 30-day period will be extended for a
reasonable period not to exceed 120 days after the notice to Borrower;

 

(viii)        if there is a default under any of the provisions of this Mortgage
relating to ERISA, including the prohibition on any Transfer that results in a
violation of ERISA; or

 

(ix)           if there is a default under any of the provisions of this
Mortgage relating to the USA Patriot Act, the Executive Order or other
anti-terrorism or money laundering provisions.

 

Section 14.2.          Remedies.

 

(a)           If an Event of Default occurs, Lender may take any of the
following actions (the “Remedies”) without notice to Borrower:

 

(i)            declare all or any portion of the Debt immediately due and
payable “Acceleration”);

 

(ii)           pay or perform any Obligation;

 

32

--------------------------------------------------------------------------------


 

(iii)          institute a Proceeding for the specific performance of any
Obligation;

 

(iv)          apply for and obtain the appointment of a Receiver to be vested
with the fullest powers permitted by Law, without bond being required, which
appointment may be made ex parte, as a matter of right and without regard to the
value of the Property, the amount of the Debt or the solvency of Borrower or any
other person liable for the payment or performance of any portion of the
Obligations;

 

(v)           directly, by its agents or representatives or through a Receiver
appointed by a court of competent jurisdiction, enter on the Land and
Improvements, take possession of the Property, dispossess Borrower and exercise
Borrower’s rights with respect to the Property, either in Borrower’s name or
otherwise;

 

(vi)          institute a Proceeding for the foreclosure of this Mortgage or, if
applicable, sell by power of sale, all or any portion of the Property;

 

(vii)         institute proceedings for the partial foreclosure of this Mortgage
for the portion of the Debt then due and payable, subject to the continuing lien
of this Mortgage for the balance of the Debt not then due;

 

(viii)        exercise any and all rights and remedies granted to a secured
party under the Uniform Commercial Code; and

 

(ix)           pursue any other right or remedy available to Lender at Law, in
equity or otherwise.

 

(b)           If an Event of Default occurs, the license granted to Borrower in
the Loan Documents to collect Rents will terminate automatically without any
action required of Lender.

 

Section 14.3.          General Provisions Pertaining to Remedies.

 

(a)           The Remedies are cumulative and may be pursued concurrently or
otherwise, at such time and in such order as Lender may determine in its sole
discretion and without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrower.

 

(b)           The enumeration in the Loan Documents of specific rights or powers
will not be construed to limit any general rights or powers or impair Lender’s
rights with respect to the Remedies.

 

(c)           If Lender exercises any of the Remedies, Lender will not be deemed
a mortgagee-in-possession unless Lender has elected affirmatively to be a
mortgagee-in-possession.

 

33

--------------------------------------------------------------------------------


 

(d)           Lender will not be liable for any act or omission of Lender in
connection with the exercise of the Remedies.

 

(e)           Lender’s right to exercise any Remedy will not be impaired by any
delay in exercising or failure to exercise the Remedy and the delay or failure
will not be construed as extending any cure period or constitute a waiver of the
default or Event of Default.

 

(f)            If an Event of Default occurs, Lender’s payment or performance or
acceptance of payment or performance will not be deemed a waiver or cure of the
Event of Default.

 

(g)           Lender’s acceptance of partial payment or receipt of Rents will
not extend or affect any grace period, constitute a waiver of a default or Event
of Default or constitute a recision of Acceleration.

 

Section 14.4.          Foreclosure by Power of Sale. If an Event of Default
occurs, Borrower hereby authorizes and empowers Lender forthwith to foreclose
this Mortgage by sale of the Property or any part thereof at public auction
according to the applicable statute, and to apply the proceeds of the sale to
pay the Debt, including Principal, Interest and the amount of any Taxes,
Assessments and Insurance Premiums and any other sum which may then be due to
Lender, including the Evasion Premium, Late Charges and interest at the Default
Interest Rate, and also to pay all costs and expenses of such foreclosure sale,
including maximum statutory attorneys’ fees, cost of continuation of abstract,
examination of title and title insurance, all of which costs, expenses and fees
Borrower agrees to pay.

 

Section 14.5.          General Provisions Pertaining to Receiver and other
Remedies.

 

(a)           Borrower agrees that upon or any time (i) after an Event of
Default occurs, or (ii) after the first publication of notice of sale for the
foreclosure of the lien of this Mortgage pursuant to Minnesota Statutes Chapter
580, or (iii) after the commencement of an action to foreclose this Mortgage
pursuant to Minnesota Statutes, Chapter 581, or (iv) during the period of
redemption after foreclosure of this Mortgage, then in any such event, Lender
will, upon application to the district court where the Property or any
part thereof is located by an action separate from the foreclosure under Chapter
580 or in the foreclosure action under Chapter 581 (it being understood and
agreed that the existence of a foreclosure under Chapter 580 or a foreclosure
action under Chapter 581 is not a prerequisite to any action for a Receiver
under this Mortgage, be entitled to the appointment of a Receiver for the Rents
which accrue and are owing for the use or occupation of the Property. Lender
will be entitled to the appointment of a Receiver without regard to waste,
adequacy of the security or solvency of Borrower. The court will determine the
amount of bond to be posted by the Receiver. The Receiver, who will be an
experienced property manager, will collect (until the Debt is paid in full and,
in the case of a foreclosure sale, during the entire redemption period) the
Rents manage the Property so to prevent waste, execute Leases within or beyond
the period of the receivership if approved by the court and apply all Rents
collected by the Receiver in the following order:

 

34

--------------------------------------------------------------------------------


 

(i)            to the payment of all reasonable fees of the Receiver approved by
the court;

 

(ii)           to the repayment of all tenant security deposits, with interest
thereon, as required by Minnesota Statutes, Section 504B.178;

 

(iii)          to the payment when due of delinquent or current Taxes or
Assessments and interest and penalties thereon, or the periodic deposits for the
payment of Taxes and Assessments if required by the Loan Documents;

 

(iv)          to the payment when due of Insurance Premiums or the periodic
deposits for payment of Insurance Premiums if deposits are required by the Loan
Documents;

 

(v)           to the payment of expenses for normal operations and maintenance
of the Property;

 

(vi)          if received prior to any foreclosure sale of the Property to
Lender for payment of the Debt, but no such payment made after Acceleration will
affect the Acceleration; and

 

(vii)         if received during or with respect to the period of redemption
after a foreclosure sale of the Property:

 

(A)          if the purchaser at the foreclosure sale is not Lender, first to
Lender to the extent of any deficient of the sale proceeds to repay the Debt,
second to the purchaser as a credit to the redemption price, but if the Property
is not redeemed, then to the purchaser of the Property;

 

(B)           if purchaser at the foreclosure sale is Lender, to Lender to the
extent of any deficiency of the sale proceeds to repay the Debt and the balance
to be retained by Lender as a credit to the redemption price, but if the
Property is not redeemed, then to Lender, whether or not any deficiency exists.

 

As provided in Minnesota Statutes, Section 582.03, Lender will have the right at
any time and without limitation to advance money to the Receiver to pay any
part of or all of the items which the Receiver should otherwise pay if cash were
available from the Property and sums so advanced with interest at the rate
provided in the Note, will be secured by this Mortgage, or if advanced during
the period of redemption, will be a part of the sum required to be paid to
redeem the Property from the sale.

 

Borrower for itself and any subsequent owner of the Property hereby waives any
and all defenses to the application for a Receiver and specifically consents to
the appointment of the Receiver, ex parte without notice but nothing contained
in this Mortgage is to be construed to deprive Lender of any other right, remedy
or privilege it may have under the Law to have a

 

35

--------------------------------------------------------------------------------


 

Receiver appointed. The provision for the appointment of a Receiver and the
assignment of the Rents, is an express condition upon which the Loan is made.
The rights and remedies provided for in this Mortgage will be deemed to be
cumulative and in addition to, and not in limitation of, those provided by Law,
and if no Receiver is appointed, Lender may proceed to collect the Rents.

 

(b)           In addition to the Remedies and all other available rights, Lender
or the Receiver may take any of the following actions:

 

(i)            take exclusive possession, custody and control of the Property
and manage the Property so as to prevent waste;

 

(ii)           require Borrower to deliver to Lender or the Receiver all keys,
security deposits, operating accounts, prepaid Rents, past due Rents, the Books
and Records and all original counterparts of the Leases and the Property
Documents;

 

(iii)          subject to the provisions of this Section, collect, sue for and
give receipts for the Rents and, after paying all expenses of collection,
including reasonable receiver’s, broker’s and attorney’s fees, apply the net
collections as provided in this Section;

 

(iv)          enter into, modify, enforce, terminate, renew or accept surrender
of Leases and evict tenants;

 

(v)           appear in and defend any Proceeding brought in connection with the
Property and bring any Proceeding, in the name and on behalf of Borrower, that
Lender, in its sole discretion, determines should be brought to protect the
Property as well as Borrower’s and Lender’s respective interests in the
Property; and

 

(vii)         perform any act in the place of Borrower that Lender or the
Receiver deems necessary (A) to preserve the value, marketability or rentability
of the Property; (B) to increase the gross receipts from the Property; or
(C) otherwise to protect Borrower’s and Lender’s respective interests in the
Property.

 

(c)           Borrower appoints Lender as Borrower’s attorney-in-fact, at
Lender’s election, to perform any actions and to execute and record any
instruments necessary to effectuate the actions described in this Section, in
each instance only at Lender’s election and only to the extent Borrower has
failed to comply with the provisions of this Section.

 

Section 14.6.          General Provisions Pertaining to Foreclosures and the
Power of Sale. The following provisions will apply to any Proceeding to
foreclose and to any sale of the Property by power of sale or pursuant to a
judgment of foreclosure and sale:

 

36

--------------------------------------------------------------------------------


 

(i)            Lender’s right to institute a Proceeding to foreclose or to sell
by power of sale will not be exhausted by a Proceeding or a sale that is
defective or not completed;

 

(ii)           any sale by power of sale or pursuant to a judgment of
foreclosure may be postponed or adjourned by Lender by public announcement at
the time and place appointed for the sale without further notice;

 

(iii)          with respect to sale pursuant to a judgment of foreclosure and
sale or by power of sale, the Property may be sold as an entirety or in parcels,
at one or more sales, at the time and place, on terms and in the order that
Lender deems expedient in its sole discretion;

 

(iv)          if a portion of the Property is sold pursuant to this Article, the
Loan Documents will remain in full force and effect with respect to any
unmatured portion of the Debt and this Mortgage will continue as a valid and
enforceable first lien on and security interest in the remaining portion of the
Property, subject only to the Permitted Exceptions, without loss of priority and
without impairment of any of Lender’s rights and remedies with respect to the
unmatured portion of the Debt;

 

(v)           Lender may bid for and acquire the Property at a sale and, in lieu
of paying cash, may credit the amount of Lender’s bid against any portion of the
Debt selected by Lender in its sole discretion after deducting from the amount
of Lender’s bid the expenses of the sale, costs of enforcement and other amounts
that Lender is authorized to deduct at Law, in equity or otherwise; and

 

(vi)          Lender’s receipt of the proceeds of a sale will be sufficient
consideration for the portion of the Property sold and Lender will apply the
proceeds as set forth in this Mortgage.

 

Section 14.7.          Application of Proceeds. Lender may apply the proceeds of
any sale of the Property by power of sale or pursuant to a judgment of
foreclosure and sale and any other amounts collected by Lender in connection
with the exercise of the Remedies to payment of the Debt in such priority and
proportions as Lender may determine in its sole discretion or in such priority
and proportions as required by Law.

 

Section 14.8.          Intentionally Deleted.

 

Section 14.9.          Tenant at Sufferance. If Lender or a Receiver enters the
Property in the exercise of the Remedies and Borrower is allowed to remain in
occupancy of the Property, Borrower will pay to Lender or the Receiver, as the
case may be, in advance, a reasonable rent for the Property occupied by
Borrower. If Borrower fails to pay the rent, Borrower may be dispossessed by the
usual Proceedings available against defaulting tenants.

 

37

--------------------------------------------------------------------------------


 

ARTICLE XV

 

LIMITATION OF LIABILITY

 

Section 15.1.          Limitation of Liability.

 

(a)           Notwithstanding any provision in the Loan Documents to the
contrary, except as set forth in subsections (b) and (c), if Lender seeks to
enforce the collection of the Debt, Lender will foreclose this Mortgage instead
of instituting an independent suit against the Borrower to collect the Debt. If
a lesser sum is realized from a foreclosure of this Mortgage and sale of the
Property than the then outstanding Debt, Lender will not institute any
Proceeding against Borrower, for or on account of the deficiency, except as set
forth in subsections (b) and (c).

 

(b)           The limitation of liability in subsection (a) will not affect or
impair (i) the lien of this Mortgage or Lender’s other rights under the Loan
Documents, including Lender’s right as mortgagee or secured party to commence an
action to foreclose any lien or security interest Lender has under the Loan
Documents; (ii) the validity of the Loan Documents or the Obligations;
(iii) Lender’s rights under any Loan Document that are not expressly
non-recourse; or (iv) Lender’s right to present and collect on any letter of
credit or other credit enhancement document held by Lender in connection with
the Obligations.

 

(c)           The following are excluded and excepted from the limitation of
liability in subsection (a) and Lender may recover personally against Borrower
for the following:

 

(i)            all losses suffered and liabilities and expenses incurred by
Lender relating to any fraud or intentional and material misrepresentation or
omission by Borrower or any of Borrower’s members, officers, or principals in
connection with (A) the performance of any of the conditions to Lender making
the Loan; (B) any inducements to Lender to make the Loan; (C) the execution and
delivery of the Loan Documents; (D) any certificates, representations or
warranties given in connection with the Loan; or (E) Borrower’s performance of
the Obligations;

 

(ii)           all Rents derived from the Property after an Event of Default
under the Loan Documents which default is a basis of a Proceeding by Lender to
enforce collection of both the Debt and all moneys that, on the date such a
default occurs, are on deposit in one or more accounts used by or on behalf of
Borrower relating to the operation of the Property, except to the extent
properly applied to payment of Debt Service Payments, Impositions, Insurance
Premiums and any reasonable and customary expenses incurred by Borrower in the
operation, maintenance and leasing of the Property or delivered to Lender;

 

(iii)          the cost of remediation of any Environmental Activity affecting
the Property, any diminution in the value of the Property arising from any
Environmental

 

38

--------------------------------------------------------------------------------


 

Activity affecting the Property and any other losses suffered and liabilities
and expenses incurred by Lender relating to a default under the Article entitled
“Environmental”;

 

(iv)          all security deposits collected by Borrower or any of Borrower’s
predecessors and not refunded to Tenants in accordance with their respective
Leases, applied in accordance with the Leases or Law or delivered to Lender, and
all advance rents collected by Borrower or any of Borrower’s predecessors and
not applied in accordance with the Leases or delivered to Lender;

 

(v)           the replacement cost of any Fixtures or Personal Property removed
from the Property after a default occurs;

 

(vi)          all losses suffered and liabilities and expenses incurred by
Lender relating to any acts or omissions by Borrower that result in physical
waste on the Property;

 

(vii)         all protective advances and other payments made by Lender pursuant
to express provisions of the Loan Documents to protect Lender’s security
interest in the Property or to protect the assignment of the property described
in and effected by the Assignment, but only to the extent that the Rents would
have been sufficient to permit Borrower to make the payment prior to Lender
making such protective advance or other payment and Borrower failed to make such
payment after request from Lender;

 

(viii)        all mechanics’ or similar liens relating to work performed on or
materials delivered to the Property prior to Lender exercising its Remedies, but
only to the extent Lender had advanced funds to pay for the work or materials
after Borrower either has failed to pay for such work or materials or has failed
to provide adequate security to Lender in accordance with the provisions of this
Mortgage;

 

(ix)           all Proceeds that are not applied in accordance with this
Mortgage or not paid to Lender as required under this Mortgage;

 

(x)            all losses suffered and liabilities and expenses incurred by
Lender relating to a Transfer that is not permitted under the Section entitled
“Permitted Transfers”.

 

(xi)           all losses suffered and liabilities and expenses incurred by
Lender relating to forfeiture or threatened forfeiture of the Property to the
Government;

 

(xii)          all losses suffered and liabilities and expenses incurred by
Lender relating to any default by Borrower under any of the provisions of this
Mortgage relating to ERISA, including the prohibition on any Transfer that
results in a violation of ERISA;

 

(xiii)         all losses suffered and liabilities and expenses incurred by
Lender relating to any default by Borrower under any of the provisions of this
Mortgage relating to the

 

39

--------------------------------------------------------------------------------


 

USA Patriot Act, the Executive Order or other anti-terrorism or money laundering
provisions; and

 

(xiv)        all losses suffered and liabilities and expenses (1) incurred by
Lender relating to Borrower’s failure to comply with the terms and conditions of
the Asbestos and Sprinkler Plan at all times during the term of this Mortgage or
(2) in the event of a foreclosure and acquisition of title by Lender or a
wholly-owned subsidiary of Lender (the “Lender Acquiror”), incurred by Lender
(if Lender is not the Lender Acquiror) or Lender Acquiror in order to comply
with the terms and conditions of the Asbestos and Sprinkler Plan for a period
extending from the date of acquisition of title by the Lender Acquiror to the
later of (a) two (2) years thereafter, or (b) the Maturity Date, provided that
Borrower will be discharged of such obligation in any case where the vacant
floor resulting from a departing tenant was caused by the Lender’s (if Lender is
not the Lender Acquiror) or Lender Acquiror’s initiating the termination or
relocation of such tenant at a time other than the expiration of such tenant’s
lease by its terms or the termination of such tenant’s lease at the initial
request of tenant or otherwise in accordance with the terms of such lease; and

 

(xv)         all losses suffered and liabilities and expenses incurred by Lender
relating to all or any portion of the rent payable under any Lease being deemed
to be unrelated business income within the meaning of the Code or regulations
thereunder.

 

(d)           Nothing under subparagraph (a) above will be deemed to be a waiver
of any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code or under any other Law relating to
bankruptcy or insolvency to file a claim for the full amount of the Debt or to
require that all collateral will continue to secure all of the Obligations in
accordance with the Loan Documents.

 

ARTICLE XVI

 

WAIVERS

 

SECTION 16.1.    WAIVER OF STATUTE OF LIMITATIONS.  BORROWER WAIVES THE RIGHT TO
CLAIM ANY STATUTE OF LIMITATIONS AS A DEFENSE TO BORROWER’S PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS.

 

SECTION 16.2.    WAIVER OF NOTICE. BORROWER WAIVES THE RIGHT TO RECEIVE ANY
NOTICE FROM LENDER WITH RESPECT TO THE LOAN DOCUMENTS EXCEPT FOR THOSE NOTICES
THAT LENDER IS EXPRESSLY REQUIRED TO DELIVER PURSUANT TO THE LOAN DOCUMENTS.

 

40

--------------------------------------------------------------------------------


 

SECTION 16.3.    WAIVER OF MARSHALLING AND OTHER MATTERS. BORROWER WAIVES THE
BENEFIT OF ANY RIGHTS OF MARSHALLING OR ANY OTHER RIGHT TO DIRECT THE ORDER IN
WHICH ANY OF THE PROPERTY WILL BE (i) SOLD; OR (ii) MADE AVAILABLE TO ANY ENTITY
IF THE PROPERTY IS SOLD BY POWER OF SALE OR PURSUANT TO A JUDGMENT OF
FORECLOSURE AND SALE. BORROWER ALSO WAIVES THE BENEFIT OF ANY LAWS RELATING TO
APPRAISEMENT, VALUATION, STAY, EXTENSION, REINSTATEMENT, MORATORIUM, HOMESTEAD
AND EXEMPTION RIGHTS OR A SALE IN INVERSE ORDER OF ALIENATION.

 

SECTION 16.4.    WAIVER OF TRIAL BY JURY. BORROWER AND LENDER WAIVE TRIAL BY
JURY IN ANY PROCEEDING BROUGHT BY OR AGAINST, OR COUNTERCLAIM OR CROSS-COMPLAINT
ASSERTED BY OR AGAINST, LENDER OR BORROWER RELATING TO THE LOAN, THE PROPERTY
DOCUMENTS OR THE LEASES.

 

SECTION 16.5.    WAIVER OF COUNTERCLAIM. BORROWER WAIVES THE RIGHT TO ASSERT A
COUNTERCLAIM OR CROSS-COMPLAINT, OTHER THAN COMPULSORY OR MANDATORY
COUNTERCLAIMS OR CROSS-COMPLAINTS, IN ANY PROCEEDING LENDER BRINGS AGAINST
BORROWER RELATING TO THE LOAN, INCLUDING ANY PROCEEDING TO ENFORCE REMEDIES.

 

SECTION 16.6.    WAIVER OF JUDICIAL NOTICE AND HEARING. BORROWER WAIVES ANY
RIGHT BORROWER MAY HAVE UNDER LAW TO NOTICE OR TO A JUDICIAL HEARING PRIOR TO
THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THE LOAN DOCUMENTS TO LENDER AND
BORROWER WAIVES THE RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE DULY
CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS ON THE
GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED WITHOUT A PRIOR
JUDICIAL HEARING.

 

SECTION 16.7.    WAIVER OF SUBROGATION. BORROWER WAIVES ALL RIGHTS OF
SUBROGATION TO LENDER’S RIGHTS OR CLAIMS RELATED TO OR AFFECTING THE PROPERTY OR
ANY OTHER SECURITY FOR THE LOAN UNTIL THE LOAN IS PAID IN FULL AND ALL FUNDING
OBLIGATIONS UNDER THE LOAN DOCUMENTS HAVE BEEN TERMINATED.

 

SECTION 16.8.    GENERAL WAIVER. BORROWER ACKNOWLEDGES THAT (A) BORROWER AND
BORROWER’S PARTNERS, MEMBERS OR PRINCIPALS, AS THE CASE MAY BE, ARE
KNOWLEDGEABLE BORROWERS OF COMMERCIAL FUNDS AND EXPERIENCED REAL ESTATE
DEVELOPERS OR INVESTORS WHO UNDERSTAND FULLY THE EFFECT OF THE ABOVE PROVISIONS;
(B) LENDER WOULD NOT MAKE THE LOAN WITHOUT THE PROVISIONS OF THIS ARTICLE;

 

41

--------------------------------------------------------------------------------


 

(C) THE LOAN IS A COMMERCIAL OR BUSINESS LOAN UNDER THE LAWS OF THE STATE OR
COMMONWEALTH WHERE THE PROPERTY IS LOCATED, NEGOTIATED BY LENDER AND BORROWER
AND THEIR RESPECTIVE ATTORNEYS AT ARMS LENGTH; AND (D) ALL WAIVERS BY BORROWER
IN THIS ARTICLE HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER
BORROWER FIRST HAS BEEN INFORMED BY COUNSEL OF BORROWER’S OWN CHOOSING AS TO
POSSIBLE ALTERNATIVE RIGHTS, AND HAVE BEEN MADE AS AN INTENTIONAL RELINQUISHMENT
AND ABANDONMENT OF A KNOWN RIGHT AND PRIVILEGE. THE FOREGOING ACKNOWLEDGEMENT IS
MADE WITH THE INTENT THAT LENDER AND ANY SUBSEQUENT HOLDER OF THE NOTE WILL RELY
ON THE ACKNOWLEDGEMENT.

 

ARTICLE XVII

 

NOTICES; RELIANCE ON LENDER

 

Section 17.1.          Notices. All acceptances, approvals, consents, demands,
notices, requests, waivers and other communications (the “Notices”) required or
permitted to be given under the Loan Documents must be in writing and
(a) delivered personally by a process server providing a sworn declaration
evidencing the date of service, the individual serviced, and the address where
the service was made; (b) sent by certified mail, return receipt requested or
(c) delivered by nationally recognized overnight delivery service that provides
evidence of the date of delivery, with all charges prepaid (for next morning
delivery if sent by overnight delivery service), addressed to the appropriate
party at its address listed below:

 

If to Lender:

 

Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017

 

 

Attention:

Director Portfolio Management
For Mortgage and Real Estate Division

 

 

Region: Midwest/Southwest
TIAA Investment ID #AAA4527
Mortgage #0005970

 

 

 

with a courtesy
copy to:

 

Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017

 

 

Attention:

Managing Counsel — New York

 

42

--------------------------------------------------------------------------------


 

 

 

 

Investment Management Law

 

 

 TIAA Investment ID #AAA4527
Mortgage #0005970

 

 

 

and:

 

Mayer, Brown, Rowe & Maw LLP
190 South LaSalle Street
Chicago, Illinois 60603

Attn:   John J. Gearen, Esq. and Joshua P. Hanna, Esq.

 

 

 

If to Borrower:

 

80 South Eighth L.L.C.
c/o Buck Management Group, LLC
80 S. Eighth Street
Suite 3450
Minneapolis, Minnesota 55402
Attn:  General Manager

 

 

 

With a courtesy
copy to:

 

80 South Eighth L.L.C.
c/o The John Buck Company
One North Wacker Drive
Chicago, Illinois 60606
Attn:   Kent A. Swanson and Paul Heinen

 

 

 

and:

 

McMorgan Institutional Real Estate Fund I, LLC
c/o McMorgan & Company
80 One Bush Street
Suite 800
San Francisco, California 94104-4441
Attn:   Chris McEldowney and Pat Murray

 

 

 

and::

 

Pedersen & Houpt, P.C.
161 North Clark Street
Suite 3100
Chicago, Illinois 60601
Attn:   Thomas J. Kelly, Esq.

 

Lender and Borrower each may change from time to time the address to which
Notices must be sent, by notice given in accordance with the provisions of this
Section. All Notices given in accordance with the provisions of this
Section will be deemed to have been received on the earliest of (i) actual
receipt; (ii) Borrower’s rejection of delivery, or (iii) 3 Business Days after
having been deposited in any mail depository regularly maintained by the United
States postal service, if sent by certified mail, or 1 Business Day after having
been deposited with a nationally recognized overnight delivery service, if sent
by overnight delivery or on the date of personal service, if served by a process
server.

 

43

--------------------------------------------------------------------------------


 

Section 17.2.          Change in Borrower’s Name or Place of Business. Borrower
will immediately notify Lender in writing of any change in Borrower’s name or
the place of business set forth in the beginning of this Mortgage.

 

ARTICLE XVIII

 

MISCELLANEOUS

 

Section 18.1.          Applicable Law. This Mortgage is governed by and will be
construed in accordance with the Laws of the State or Commonwealth where the
Property is located, except to the extent that the Uniform Commercial Code
requires otherwise.

 

Section 18.2.          Usury Limitations. Borrower and Lender intend to comply
with all Laws with respect to the charging and receiving of interest. Any
amounts charged or received by Lender for the use or forbearance of the
Principal to the extent permitted by Law, will be amortized and spread
throughout the Term until payment in full so that the rate or amount of interest
charged or received by Lender on account of the Principal does not exceed the
Maximum Interest Rate. If any amount charged or received under the Loan
Documents that is deemed to be interest is determined to be in excess of the
amount permitted to be charged or received at the Maximum Interest Rate, the
excess will be deemed to be a prepayment of Principal when paid, without
premium, and any portion of the excess not capable of being so applied will be
refunded to Borrower. If during the Term the Maximum Interest Rate, if any, is
eliminated, then for the purposes of the Loan, there will be no Maximum Interest
Rate.

 

Section 18.3.          Lender’s Discretion. Wherever under the Loan Documents
any matter is required to be satisfactory to Lender, Lender has the right to
approve or determine any matter or Lender has an election, Lender’s approval,
determination or election will be made in Lender’s reasonable discretion unless
expressly provided to the contrary.

 

Section 18.4.          Unenforceable Provisions. If any provision in the Loan
Documents is found to be illegal or unenforceable or would operate to invalidate
any of the Loan Documents, then the provision will be deemed expunged and the
Loan Documents will be construed as though the provision was not contained in
the Loan Documents and the remainder of the Loan Documents will remain in full
force and effect.

 

Section 18.5.          Survival of Borrower’s Obligations. Borrower’s
representations, warranties and covenants contained in the Loan Documents,
including the obligations set forth in Section 15.1(c)(xiv) herein, will
continue in full force and effect and survive (i) satisfaction of the
Obligations; (ii) release of the lien of this Mortgage; (iii) assignment or
other transfer of all or any portion of Lender’s interest in the Loan Documents
or the Property; (iv) Lender’s exercise of any of the Remedies or any of
Lender’s other rights under the Loan Documents; (v) a

 

44

--------------------------------------------------------------------------------


 

Transfer; (vi) amendments to the Loan Documents; and (vii) any other act or
omission that might otherwise be construed as a release or discharge of
Borrower; provided that in the case of (i) or (ii) above, such representations,
warranties and covenants shall not survive longer than 18 months after such
satisfaction or release.

 

Section 18.6.          Relationship Between Borrower and Lender; No Third Party
Beneficiaries.

 

(a)           Lender is not a partner of or joint venturer with Borrower or any
other entity as a result of the Loan or Lender’s rights under the Loan
Documents; the relationship between Lender and Borrower is strictly that of
creditor and debtor. Each Loan Document is an agreement between the parties to
that Loan Document for the mutual benefit of the parties and no entities other
than the parties to that Loan Document will be a third party beneficiary or will
have any claim against Lender or Borrower by virtue of the Loan Document. As
between Lender and Borrower, any actions taken by Lender under the Loan
Documents will be taken for Lender’s protection only, and Lender has not and
will not be deemed to have assumed any responsibility to Borrower or to any
other entity by virtue of Lender’s actions.

 

(b)           All conditions to Lender’s performance of its obligations under
the Loan Documents are imposed solely for the benefit of Lender. No entity other
than Lender will have standing to require satisfaction of the conditions in
accordance with their provisions or will be entitled to assume that Lender will
refuse to perform its obligations in the absence of strict compliance with any
of the conditions.

 

Section 18.7.          Partial Releases: Extensions: Waivers. Lender may:
(i) release any part of the Property or any entity obligated for any of the
Obligations; (ii) extend the time for payment or performance of any of the
Obligations or otherwise amend the provisions for payment or performance by
agreement with any entity that is obligated for the Obligations or that has an
interest in the Property; (iii) accept additional security for the payment and
performance of the Obligations; and (iv) waive any entity’s performance of an
Obligation, release any entity or individual now or in the future liable for the
performance of the Obligation or waive the exercise of any Remedy or option.
Lender may exercise any of the foregoing rights without notice, without regard
to the amount of any consideration given, without affecting the priority of the
Loan Documents, without releasing any entity not specifically released from its
obligations under the Loan Documents, without releasing any guarantor(s) or
surety(ies) of any of the Obligations, without effecting a novation of the Loan
Documents and, with respect to a waiver, without waiving future performance of
the Obligation or exercise of the Remedy waived.

 

Section 18.8.          Service of Process. Borrower irrevocably consents to
service of process by registered or certified mail, postage prepaid, return
receipt requested, to Borrower at its address set forth in the Article entitled
“Notices”.

 

Section 18.9.          Entire Agreement. Oral agreements or commitments between
Borrower and Lender to lend money, to extend credit or to forbear from enforcing
repayment of a debt,

 

45

--------------------------------------------------------------------------------


 

including promises to extend or renew the debt, are not enforceable. Any
agreements between Borrower and Lender relating to the Loan are contained in the
Loan Documents, which contain the complete and exclusive statement of the
agreements between Borrower and Lender, except as Borrower and Lender may later
agree in writing to amend the Loan Documents. The language of each Loan Document
will be construed as a whole according to its fair meaning and will not be
construed against the draftsman.

 

Section 18.10.        No Oral Amendment. The Loan Documents may not be amended,
waived or terminated orally or by any act or omission made individually by
Borrower or Lender but may be amended, waived or terminated only by a written
document signed by the party against which enforcement of the amendment, waiver
or termination is sought.

 

Section 18.11.        Severability. The invalidity, illegality or
unenforceability of any provision of any of the Loan Documents will not affect
any other provisions of the Loan Documents, which will be construed as if the
invalid, illegal or unenforceable provision never had been included.

 

Section 18.12.        Covenants Run with the Land. Subject to the restrictions
on transfer contained in the Article entitled “TRANSFERS, LIENS AND
ENCUMBRANCES”, all of the covenants of this Mortgage and the Assignment run with
the Land, will bind all parties hereto and all tenants and subtenants of the
Land or the Improvements and their respective heirs, executors, administrators,
successors and assigns, and all occupants and subsequent owners of the Property,
and will inure to the benefit of Lender and all subsequent holders of the Note
and this Mortgage.

 

Section 18.13.        Time of the Essence. Time is of the essence with respect
to Borrower’s payment and performance of the Obligations.

 

Section 18.14.        Subrogation. If the Principal or any other amount advanced
by Lender is used directly or indirectly to pay off, discharge or satisfy all or
any part of an encumbrance affecting the Property, then Lender is subrogated to
the encumbrance and to any security held by the holder of the encumbrance, all
of which will continue in full force and effect in favor of Lender as additional
security for the Obligations.

 

Section 18.15.        Joint and Several Liability. If Borrower consists of more
than one person or entity, the obligations and liabilities of each such person
or entity under this Mortgage are joint and several.

 

Section 18.16.        Successors and Assigns. The Loan Documents bind the
parties to the Loan Documents and their respective successors, assigns, heirs,
administrators, executors, agents and representatives and inure to the benefit
of Lender and its successors, assigns, heirs, administrators, executors, agents
and representatives.

 

46

--------------------------------------------------------------------------------


 

Section 18.17.        Duplicates and Counterparts. Duplicate counterparts of any
Loan Documents, other than the Note, may be executed and together will
constitute a single original document.

 

SIGNATURE PAGE TO FOLLOW.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed and delivered this Mortgage as of the
date first set forth above.

 

 

 

80 SOUTH EIGHTH L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

JBC Opportunity Fund II, L.P.,
a Delaware limited partnership,
its Managing Member

 

 

 

 

 

 

 

By:

Buck Investors II, L.L.C.,
a Delaware limited liability
company, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kent A. Swanson

 

 

 

 

 

Name:

Kent A. Swanson

 

 

 

 

 

Title:

Authorized Person

 

 

--------------------------------------------------------------------------------


 

STATE OF Illinois

)

 

 

) ss

COUNTY OF Cook

)

 

I, Michelle Pontarelli, a notary public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Kent A. Swanson, the Authorized Person of Buck
Investors II, L.L.C., a Delaware limited liability company, which is the general
partner of JBC Opportunity Fund II, L.P., a Delaware limited partnership, which
is the managing member of 80 South Eighth L.L.C., a Delaware limited liability
company, personally known to me to be the same person whose name is subscribed
to the foregoing instrument, appeared before me this day in person and
acknowledged that he/she signed, sealed and delivered the said instrument in
his/her capacity as set forth herein as his/her free and voluntary act, for the
uses and purposes therein set forth.

 

GIVEN under my hand and official seal, this 13th day of December, 2004.

 

“OFFICIAL SEAL”

 

MICHELLE PONTARELLI

 

Notary Public State of Illinois

/s/ Michelle Pontarelli

 

My commission Expires April 28, 2006

Notary Public

 

My commission expires:      

 

--------------------------------------------------------------------------------


 

Exhibit A

 

LEGAL DESCRIPTION

 

PARCEL 1: TRACT A, REGISTERED LAND SURVEY NO. 1592, HENNEPIN COUNTY, MINNESOTA

 

PARCEL 2: TRACTS B, E, F, AND J, REGISTERED LAND SURVEY NO. 1593, HENNEPIN
COUNTY, MINNESOTA

 

PARCEL 3: NON-EXCLUSIVE EASEMENTS FOR THE BENEFIT OF PARCELS 1 AND 2, CONTAINED
IN THE FOLLOWING DOCUMENTS:

 

(a)           SKYWAY AGREEMENT (NICOLLET MALL SKYWAY) BETWEEN IDS
PROPERTIES, INC. AND DAYTON HUDSON CORPORATION DATED FEBRUARY 1, 1971 RECORDED
AUGUST 2, 1973 AS DOCUMENT NO. 1079935.

 

(b)           SKYWAY AGREEMENT (7TH STREET SKYWAY) AMONG SFA-ATLANTA, INC., 80
SOUTH EIGHTH STREET LIMITED PARTNERSHIP, AND 651 NICOLLET PARTNERSHIP DATED
SEPTEMBER 12, 1989, RECORDED DECEMBER 12, 1990 AS DOCUMENT NO. 2142430.

 

(c)           DECLARATION (8TH STREET SKYWAY) DATED FEBRUARY 10, 1982 RECORDED
FEBRUARY 22, 1982 AS DOCUMENT NO. 1458821.

 

(d)           DECLARATION (MARQUETTE AVENUE SKYWAY) DATED JANUARY 22, 1970
RECORDED AUGUST 2, 1973 AS DOCUMENT NO. 1079937, AS AMENDED BY SUPPLEMENT TO
DECLARATION, DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT
NO. 1458829.

 

(e)           DECLARATION (MARQUETTE AVENUE TUNNEL) DATED JUNE 30, 1970 RECORDED
AUGUST 2, 1973 AS DOCUMENT NO. 1079938, AS AMENDED BY SUPPLEMENT TO DECLARATION
DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT NO. 1458828.

 

(f)            EASEMENTS AND COVENANTS AGREEMENT DATED DECEMBER 4, 1991,
RECORDED DECEMBER 5, 1991 AS DOCUMENT NO. 2220574, AS AMENDED BY AMENDED AND
RESTATED AGREEMENT OF EASEMENTS AND COVENANTS DATED DECEMBER 31, 2002, RECORDED
JANUARY 23, 2003 AS DOCUMENT NO. 3670146.

 

(g)           DECLARATION REGARDING CERTAIN EASEMENTS (BAKER BLOCK AND IDS
CENTER) DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT
NO. 1458830.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

DEFINITIONS

 

“Acceleration” is defined in Section 14.2(a)(i).

 

“Accumulations” is defined in Section 2.1(xii).

 

“Accumulations Depositary” is defined in Section 6.2(a).

 

“Act” is defined in Section 14.10(1)(b).

 

“Additional Funds” is defined in Section 7.4(v).

 

“Asbestos and Sprinkler Plan” is defined as the Asbestos Abatement and Sprinkler
Installation Plan attached hereto as Exhibit E and made a part hereof.

 

“Annual Financial Statement” is defined in Section 10.1(a).

 

“Assessments” is defined as all assessments now or hereafter levied, assessed or
imposed against the Property.

 

“Assignment” is defined as the Assignment of Leases and Rents dated of even date
with this Mortgage made by Borrower for the benefit of Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Borrower” is defined in the introductory paragraph.

 

“Budget” is defined in Section 10.2.

 

“Business Days” is defined as any day on which commercial banks are not
authorized or required by Law to close in New York, New York.

 

“Casualty” is defined as damage to or destruction of the Property by fire or
other casualty.

 

“Code” is defined as the Internal Revenue Code of 1986 and the regulations
promulgated thereunder.

 

“Condemnation” is defined as the permanent or temporary taking of all or any
portion of the Property, or any interest therein or right accruing thereto, by
the exercise of the right of eminent domain (including any transfer in lieu of
or in anticipation of the exercise of the right), inverse condemnation or any
similar injury or damage to or decrease in the value of the Property, including
severance and change in the grade of any streets

 

B-1

--------------------------------------------------------------------------------


 

“Condemnation Awards” is defined in Section 2.1(viii).

 

“Condemnation Proceeding” is defined as a Proceeding that could result in a
Condemnation.

 

“CPA” is defined as an independent certified public accountant satisfactory to
Lender.

 

“Debt” is defined in Section 3.1.

 

“Debt Service Payments” is defined as the monthly installments of principal and
interest payable by Borrower to Lender as set forth in the Note.

 

“Default Interest Rate” is defined as the lower of 10% per annum or the Maximum
Interest Rate, if any.

 

“Destruction Event” is defined in Section 7.4.

 

“Environmental Activity” is defined as any actual, suspected or threatened
abatement, cleanup, disposal, generation, handling, manufacture, possession,
release, remediation, removal, storage, transportation, treatment or use of any
Hazardous Material. The actual, suspected or threatened presence of any
Hazardous Material or the actual, suspected or threatened noncompliance with any
Environmental Laws, will be deemed Environmental Activity.

 

“Environmental Indemnity” is defined as the Environmental Indemnity Agreement
dated of event date with this Mortgage made by JBC Fund II and Borrower for the
benefit of Lender.

 

“Environmental Laws” is defined as all Laws pertaining to health, safety,
protection of the environment, natural resources, conservation, wildlife, waste
management, Environmental Activities and pollution.

 

“Environmental Report” is defined as the Phase I Environmental Site Assessment
prepared by Tetra Tech EM Inc. dated December 9, 2004.

 

“ERISA” is defined in Section 8.3(a).

 

“Evasion Premium” is defined in the Note.

 

“Event of Default” is defined in Section 14.1.

 

“Existing Members” is defined in Section 12.1(b).

 

“Expenses” is defined in Section 11.1(a).

 

“Financial Books and Records” is defined as detailed accounts of the income and
expenses of the Property and of Borrower and all other data, records and
information that either are specifically referred to in the Article entitled
“FINANCIAL REPORTING” or are necessary to the preparation of any of the
statements, reports or certificates required under such Article and

 

--------------------------------------------------------------------------------


 

includes all supporting schedules prepared or used by the CPA in auditing the
Annual Financial Statement or in issuing its opinion.

 

“Fiscal Year” is defined as any calendar year or partial calendar year during
the Term.

 

“Fixed Interest Rate” is defined as 5% per annum.

 

“Fixtures and Personal Property” is defined in Section 2.1(iv).

 

“Government” is defined as any federal, state or municipal governmental or
quasi-governmental authority including any executive, legislative or judicial
branch and any division, subdivision or agency of any of them and any entity to
which any of them has delegated authority.

 

“Hazardous Materials” is defined as any by-product, chemical, compound,
contaminant, pollutant, product, substance, waste or other material (i) that is
hazardous or toxic or (ii) the abatement, cleanup, discharge, disposal,
emission, exposure to, generation, handling, manufacture, possession, presence,
release, removal, remediation, storage, transportation, treatment or use of
which is controlled, prohibited or regulated by any Environmental Laws,
including asbestos, petroleum and petroleum products and polychlorinated
biphenyls.

 

“Imposition Penalty Date” is defined in Section 6.1(a).

 

“Impositions” is defined as all Taxes, Assessments, ground rent, if any, water
and sewer rents, fees and charges, levies, permit, inspection and license fees
and other dues, charges or impositions, including all charges and license fees
for the use of vaults, chutes and similar areas adjoining the Land, maintenance
and similar charges and charges for utility services, in each instance whether
now or in the future, directly or indirectly, levied, assessed or imposed on the
Property or Borrower and whether levied, assessed or imposed as excise,
privilege or property taxes.

 

“Improvements” is defined in Section 2.1(ii).

 

“Insurance Premiums” is defined as all present and future premiums and other
charges due and payable on policies of fire, rental value and other insurance
covering the Property and required pursuant to the provisions of this Mortgage.

 

“Insurance Proceeds” is defined in Section 2.1(ix).

 

“Insurers” is defined in Section 7.1(c).

 

“Institutional Investor” is defined as any bank, savings institution, charitable
foundation, insurance company, real estate investment trust, pension fund or
investment advisor registered under the Investment Advisors Act of 1940, as
amended, and acting as trustee or agent.

 

“Interest” is defined as the fixed interest payable under the Note at the Fixed
Interest Rate and any other sums which are deemed to be interest under Law.

 

“JBC Fund II” is defined as JBC Opportunity Fund II, L.P., a Delaware limited
partnership.

 

--------------------------------------------------------------------------------


 

“Land” is defined in the Recitals.

 

“Late Charge” is defined in the Note.

 

“Law” is defined as all present and future codes, constitutions, cases,
opinions, rules, manuals, regulations, determinations, laws, orders, ordinances,
requirements and statutes, as amended, of any Government that affect the
Property, Borrower or the Loan, including amendments and all guidance documents
and publications promulgated thereunder.

 

“Leases” is defined as all present and future leases, subleases, licenses, and
other agreements for the use and occupancy of the Land and Improvement, any
related guarantees and any use and occupancy arrangements created pursuant to
Section 365(h) of the Bankruptcy Code or otherwise in connection with the
commencement or continuation of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar Proceedings, or any assignment
for the benefit of creditors, in respect of any tenant or other occupant of the
Land and Improvements.

 

“Lender” is defined in the introductory paragraph.

 

“Loan” is defined in the Recitals.

 

“Loan Documents” is defined as the Note, this Mortgage, the Assignment and all
documents now or hereafter executed by Borrower and held by Lender relating to
the Loan, including all amendments thereto.

 

“Material Environmental Contamination” is defined as contamination of the
Property with Hazardous Materials (i) that constitutes a violation of one or
more Environmental Laws; (ii) for which there is a significant possibility that
remediation will be required under Environmental Laws; (iii) that results in a
material risk of liability or expense to Lender; or (iv) that diminishes the
value of the Property.

 

“Maturity Date” is defined in the Recitals.

 

“Maximum Interest Rate” is defined as the maximum rate of interest, if any,
permitted by Law as of the date of this Mortgage to be charged with respect to
the Loan.

 

“Mortgage” is defined as this Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing Statement.

 

“Non-Recourse Carve-Out Guaranty” is defined as the Guaranty of Borrower’s
Recourse Liabilities dated of even date with this Mortgage made by JBC Fund II
for the benefit of Lender.

 

“Note” is defined in the Recitals.

 

“Note Payments” is defined in the Note.

 

“Notices” is defined in Section 17.1.

 

--------------------------------------------------------------------------------


 

“Obligations” is defined in Section 3.1.

 

“Permitted Exceptions” is defined as the matters shown in Schedule B, Part 1 and
2 of the title insurance policy insuring the lien of this Mortgage.

 

“Permitted Transfers” is defined in Section 12.2(b).

 

“Permitted Use” is defined as use as a first-class commercial office and retail
building and uses incidentally and directly related to such use.

 

“Policies” is defined in Section 7.1(b).

 

“Prior Encumbrances” is defined in Section 14.10(3).

 

“Prepayment Premium” is defined in the Note.

 

“Principal” is defined in the Recitals.

 

“Proceeding” is defined as a pending or threatened action, claim or litigation
before a legal, equitable or administrative tribunal having proper jurisdiction.

 

“Proceeds” is defined in Section 7.2(c).

 

“Property” is defined in Section 2.1.

 

“Property Documents” is defined in Section 2.1(v).

 

“Protective Advance” is defined in Section 14.10(1).

 

“Receiver” is defined as a receiver, custodian, trustee, liquidator or
conservator of the Property.

 

“Remedies” is defined in Section 14.2(a).

 

“Rents” is defined as all rents, prepaid rents, percentage, participation or
contingent rents, issues, profits, proceeds, revenues and other consideration
accruing under the Leases or otherwise derived from the use and occupancy of the
Land or the Improvements, including tenant contributions to expenses, security
deposits, royalties and contingent rent, if any, all other fees or payments paid
to or for the benefit of Borrower and any payments received pursuant to
Section 502(b) of the Bankruptcy Code or otherwise in connection with the
commencement or continuance of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar proceedings, or any assignment
for the benefit of creditors, in respect of any tenant or other occupant of the
Land or the Improvements and all claims as a creditor in connection with any of
the foregoing.

 

“Restoration” is defined as the restoration of the Property after a Destruction
Event as nearly as possible to its condition immediately prior to the
Destruction Event, in accordance with the plans and specifications, in a
first-class workmanlike manner using materials substantially equivalent in
quality and character to those used for the original improvements, in accordance
with Law and

 

--------------------------------------------------------------------------------


 

free and clear of all liens, encumbrances or other charges other than this
Mortgage and the Permitted Exceptions.

 

“Restoration Completion Date” is defined in Section 7.4(viii).

 

“Restoration Funds” is defined in Section 7.5(b).

 

“Taxes” is defined as all present and future real estate taxes levied, assessed
or imposed against the Property.

 

“Term” is defined as the scheduled term of this Mortgage commencing on the date
Lender makes the first disbursement of the Loan and terminating on the Maturity
Date.

 

“Transfer” is defined in Section 12.1(a).

 

“Uniform Commercial Code” is defined as the Uniform Commercial Code in effect in
the jurisdiction where the Land is located.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

RULES OF CONSTRUCTION

 

(a) References in any Loan Document to numbered Articles or Sections are
references to the Articles and Sections of that Loan Document. References in any
Loan Document to lettered Exhibits are references to the Exhibits attached to
that Loan Document, all of which are incorporated in and constitute a part of
that Loan Document. Article, Section and Exhibit captions used in any Loan
Document are for reference only and do not describe or limit the substance,
scope or intent of that Loan Document or the individual Articles, Sections or
Exhibits of that Loan Document.

 

(b) The terms “include”, “including” and similar terms are construed as if
followed by the phrase “without limitation”.

 

(c) The terms “Land”, “Improvements”, “Fixtures and Personal Property”,
“Condemnation Awards”, “Insurance Proceeds” and “Property” are construed as if
followed by the phrase “or any part thereof”.

 

(d) Any agreement by or duty imposed on Borrower in any Loan Document to
perform any obligation or to refrain from any act or omission constitutes a
covenant running with the ownership or occupancy of the Land and the
Improvements, which will bind all parties hereto and their respective successors
and assigns, and all lessees, subtenants and assigns of same, and all occupants
and subsequent owners of the Property, and will inure to the benefit of Lender
and all subsequent holders of the Note and this Mortgage and includes a covenant
by Borrower to cause its partners, members, principals, agents, representatives
and employees to perform the obligation or to refrain from the act or omission
in accordance with the Loan Documents. Any statement or disclosure contained in
any Loan Document about facts or circumstances relating to the Property,
Borrower or the Loan constitutes a representation and warranty by Borrower made
as of the date of the Loan Document in which the statement or disclosure is
contained.

 

(e) The term “to Borrower’s knowledge” is construed as meaning to the best of
Borrower’s knowledge after diligent inquiry.

 

(f) The singular of any word includes the plural and the plural includes the
singular. The use of any gender includes all genders.

 

(g) The terms “person”, “party” and “entity” include natural persons, firms,
partnerships, limited liability companies and partnerships, corporations and any
other public or private legal entity.

 

(h) The term “provisions” includes terms, covenants, conditions, agreements and
requirements.

 

C-1

--------------------------------------------------------------------------------


 

(i) The term “amend” includes modify, supplement, renew, extend, replace or
substitute and the term “amendment” includes modification, supplement, renewal,
extension, replacement and substitution.

 

(j) Reference to any specific Law or to any document or agreement, including the
Note, this Mortgage, any of the other Loan Documents, the Leases, and the
Property Documents includes any future amendments to the Law, document or
agreement, as the case may be.

 

(k) No inference in favor of or against a party with respect to any provision in
any Loan Document may be drawn from the fact that the party drafted the Loan
Document.

 

(l) The term “certificate” means the sworn, notarized statement of the entity
giving the certificate, made by a duly authorized person satisfactory to Lender
affirming the truth and accuracy of every statement in the certificate. Any
document that is “certified” means the document has been appended to a
certificate of the entity certifying the document that affirms that such
document is a true, correct and complete copy of such document, without
modification or amendment. In all instances the entity issuing a certificate
must be satisfactory to Lender.

 

(m) Any appointment of Lender as Borrower’s attorney-in-fact is irrevocable and
coupled with an interest. Lender may appoint a substitute attorney-in-fact.
Borrower ratifies all actions taken by the attorney-in-fact but, nevertheless,
if Lender requests, Borrower will specifically ratify any action taken by the
attorney-in-fact by executing and delivering to the attorney-in-fact or to any
entity designated by the attorney-in-fact all documents necessary to effect the
ratification.

 

(n) Any document, instrument or agreement to be delivered by Borrower pursuant
to this Agreement will be in form and content satisfactory to Lender.

 

(o) All obligations, rights, remedies and waivers contained in the Loan
Documents will be construed as being limited only to the extent required to be
enforceable under the Law.

 

(p) The unmodified word “days” means calendar days.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Exhibit D

 

PROPERTY DOCUMENTS

 

1.             ALL OF THE EASEMENTS AND DECLARATIONS REFERENCED IN SCHEDULE B
AND C OF FIRST AMERICAN TITLE INSURANCE COMPANY’S LENDER’S POLICY
NO. NCS-121427-MPLS.

 

2.             PERMITS

 

(a)           MARQUETTE AVENUE SKYWAY:

 

(i) SPECIAL COUNCIL PERMIT NO. 52117, DATED MARCH 28, 1969

 

(ii) SPECIAL COUNCIL PERMIT NO. 53189, DATED JANUARY 29, 1971

 

(b)           7TH STREET SKYWAY:

 

(i) SPECIAL COUNCIL PERMIT NO. 52120, DATED MARCH 28, 1969

 

(ii) SPECIAL COUNCIL PERMIT NO. 53191, DATED JANUARY 29, 1971

 

(iii) SPECIAL COUNCIL PERMIT NO. 53267, DATED MARCH 26, 1971

 

(c)           8TH STREET SKYWAY:

 

(i) SPECIAL COUNCIL PERMIT NO. 52119, DATED MARCH 28, 1969

 

(ii) SPECIAL COUNCIL PERMIT NO. 53190, DATED JANUARY 29, 1971

 

(iii) SPECIAL COUNCIL PERMIT NO. 53052, DATED OCTOBER 19, 1970 (8TH STREET
CANOPY)

 

(d)           NICOLLET MALL SKYWAY:

 

(i) SPECIAL COUNCIL PERMIT NO. 52118, DATED MARCH 28, 1969

 

(ii) SPECIAL COUNCIL PERMIT NO. 53192, DATED JANUARY 29, 1971

 

(iii) SPECIAL COUNCIL PERMIT NO. 53447, DATED JULY 30, 1971

 

(iv) SPECIAL COUNCIL PERMIT NO. 54100, DATED OCTOBER 17, 1972

 

(v) SPECIAL COUNCIL PERMIT NO. 54361, DATED FEBRUARY 23, 1973

 

D-1

--------------------------------------------------------------------------------


 

(e)           MARQUETTE AVENUE TUNNEL:

 

(i) SPECIAL COUNCIL PERMIT NO. 52589, DATED DECEMBER 12, 1969

 

(ii) SPECIAL COUNCIL PERMIT NO. 52901, DATED JUNE 26, 1970

 

(f)            UNDERGROUND AREAWAY:

 

(i) SPECIAL COUNCIL PERMIT NO. 52370, DATED AUGUST 28, 1969

 

(g)           CANOPY:

 

(i)            SPECIAL COUNCIL PERMIT NO. 53052, DATED OCTOBER 19, 1970

 

(h)           STREET LIGHTS:

 

(i)            SPECIAL COUNCIL PERMIT NO. 53084, DATED OCTOBER 30, 1970

 

(i)            SIDEWALKS:

 

(i)            SPECIAL COUNCIL PERMIT NO. 53104, DATED NOVEMBER 13, 1970

 

(ii)           SPECIAL COUNCIL PERMIT NO. 53575, DATED OCTOBER 29, 1971

 

3.             PROPERTY AGREEMENTS BETWEEN 80 SOUTH EIGHTH L.L.C. AND BUCK
MANAGEMENT GROUP (MINNESOTA) LLC:

 

(a)           OFFICE LEASING AGREEMENT

 

(b)           DEVELOPMENT CONSULTING AGREEMENT

 

(c)           MANAGEMENT AGREEMENT

 

4.             TOWER BUILDING PARKING FACILITY LEASE, DATED JANUARY 1, 2004,
ENTERED INTO BETWEEN CENTRAL PARKING SYSTEM, INC. AND EIGHTH STREET TOWER
CORPORATION

 

5.             LEASE DATED JANUARY 1, 2003, ENTERED INTO BETWEEN BROADCAST
SERVICES, INC. AND EIGHTH STREET TOWER CORPORATION, REGARDING ROOFTOP FACILITIES

 

--------------------------------------------------------------------------------


 

Exhibit E

 

ASBESTOS ABATEMENT AND SPRINKLER INSTALLATION PLAN

 

Borrower covenants and agrees to abate existing asbestos located at the
Property, as identified in the Environmental Report, and to install sprinklers
at the Property, in accordance with the following terms and conditions:

 

•          If a full floor within the Improvements is or becomes vacant at any
time during the term of the Mortgage, Borrower shall promptly notify Lender of
such vacancy and shall diligently cause all asbestos located on or within such
floor to be abated in strict compliance with all applicable Environmental Laws,
and shall cause sprinkler based fire suppression systems to be installed in
strict compliance with all applicable Laws, prior to occupancy of such floor by
any new or existing tenant.

•          It is agreed and acknowledged that Borrower does not intend to abate
asbestos on any floors located within the Improvements that are used
predominantly for mechanical equipment.

•          It is agreed and acknowledged that Borrower shall not be required to
abate asbestos from vacant space on partially occupied floors so long as any
portion of such floors remains occupied.

•          Borrower covenants and agrees to strictly comply with and abide by
the Letter Agreement re: IDS Center/Alternate Method Proposal Regarding
Sprinkler System Installation when Undertaking Remodeling, dated April 20, 2004
executed by the Minneapolis Director of Inspections (the “Inspection Director”)
and each of the letters to the Inspection Director that are referenced therein
(collectively, the “Sprinkler Agreement”) as long as the Sprinkler Agreement
remains in effect and, thereafter, with the requirements of the State Building
Code (as referenced in the Sprinkler Agreement), the Guideline for the
Rehabilitation of Existing Buildings (as referenced in the Sprinkler Agreement)
or any other Laws governing asbestos abatement and/or installation of sprinklers
of the Property that may apply in the absence of the Sprinkler Agreement.

 

E-1

--------------------------------------------------------------------------------